      Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 1 of 72




              UNITED STATES DISTRICT COURT FOR THE
            -     MIDDLE DISTRICT OF ALABAMA
                        EASTERN:DIVISION-,
      171 MAPLI P 5 I
 THE SlATE ote ALABAMA;ROBERVII      P 5
 ADERHQ4J
        iw«t   Rwrigientative for Alabama's
 4th CongrgsAotiattljUtriOt, in his official-740A
 individar*idtiViLLIAM GREEN''-
 and CAMARAN WILLIAMS,                        10f)!

                                 Plaintiffs,

                         v.

  UNITED STATES DEPARTMENT OF                         CIVIL ACTION NO.3:21-CV-211
  COMMERCE; GINA RAIMONDO,in her
  official capacity as Secretary of Commerce;
  UNITED STATES BUREAU OF THE                         THREE-JUDGE COURT REQUESTED
  CENSUS,an agency within the United States           PURSUANT TO 28 U.S.C.§ 2284
  Department of Commerce; and RON
- JARMIN,in his official capacity as Acting
  Director ofthe U.S. Census Bureau,

                                 Defendants.



   PLAINTIFFS'MOTION FOR A PRELIMINARY INJUNCTION,PETITION FOR A
           WRIT OF MANDAMUS,AND MEMORANDUM IN SUPPORT

       Plaintiffs hereby move under Federal Rule of Civil Procedure 65 for an order preliminarily

enjoining the defendants from both implementing differential privacy and enforcing the "Februaiy

12 Decision" to delay the provision of redistricting data. Plaintiffs additionally, and in the alterna-

tive, petition under 28 U.S.C. § 1361 for a writ of mandamus ordering the Secretary to comply

with her statutory obligation to provide redistricting data under 13 U.S.C. §141(c) by March 31,

2021. Plaintiffs offer the memorandum incorporated below in support oftheir motion and petition.
     Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 2 of 72



       Because ofthe impending statutory deadline,Plaintiffs request the Court set a briefing and

hearing schedule and propose the following schedule: Defendants' Response due by March 23,

2021; Plaintiffs' Reply by March 26, 2021; and a hearing on this motion on March 29,2021.
    Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 3 of 72




                                TABLE OF CONTENTS

TABLE OF CONTENTS

TABLE OF AUTHORITIES                                                                   iii

INTRODUCTION                                                                            1

BACKGROUND                                                                              4

  A. Congress Requires Defendants to Provide "Tabulations ofPopulation"for States to Use
     for Redistricting                                                                   4

  B. Alabama Relies on the Census Bureau's "Tabulations ofPopulatioe to be Accurately
     and Timely Reported                                                              6

  C. The Census Bureau Adopts a Statistical Method Called "Differential Privacy' That
     Will Cause the "Tabulations ofPopulation" Used for Redistricting to be Inaccurate 9

         1. The Census Bureau Has Relied on Various Disclosure Avoidance Methods
            to Successfully Protect the Privacy of Census Respondents in the Past       9

         2. The Census Bureau Adopts "Differential Privacy" for the 2020 Census        12

         3. Differential Privacy is Unnecessary and Unproven in the Census Context     15

         4. Differential Privacy Will Result in Inaccurate Population Tabulations.     18

  D. The Bureau Delays Release ofthe "Tabulations ofPopulation"                        24

  E. Plaintiffs Seek ReliefFrom This Court.                                            25

JURISDICTION                                                                           26

LEGAL STANDARD                                                                         26

ARGUMENT                                                                               26

  I. Plaintiffs Are Entitled To An Injunction Requiring Defendants To Provide Alabama With
     Timely And Accurate "Tabulations OfPopulation" Unaffected By The Application Of
     Differential Privacy                                                               26

         A. Plaintiffs Are Likely To Prevail on the Merits.                            29
    Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 4 of 72



            1. The Application of Differential Privacy Violates the Census Act,
               Individual Plaintiffs' Constitutional Rights, and Plaintiffs' Rights
               Under Public Law No. 105-119, § 209.                                    29

            2. The Applicaton of Differential Privacy Violates the Administrative
               Procedure Act                                                           12

            3. The February 12 Decision Violates the Census Act                        43

            4. The February 12 Decicion Violates the Administrative Procedure Act      45

     B. Without an Injunction, Plaintiffs Will Be Irreparably Harmed                   50

            1. The Inaccurate Population Tabulatios Will Irreparably Harm Plaintiffs   50

            2. The Delayed Population Tabulations Will Irreparably Harm Plaintiffs     55

     C. The Benefits ofan Injunction Far Outweigh the Costs                            56

     D. An Injunction Will Serve the Public Interest.                                  57

  II. In The Alternative, The Court Should Issue A Writ Of Mandamus.                   58

CONCLUSION                                                                             59

CERTIFICATE OF SERVICE                                                                 60




                                             ii
      Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 5 of 72



                                 TABLE OF AUTHORITIES

Cases

Arizona v. Inter Tribal Council ofAz,Inc.,
  570 U.S. 1 (2013)                                                               31

Azar v. Allina Health Servs.,
  139 S. Ct. 1804(2019)                                                           30

Bennett v. Spear,
  520 U.S. 154(1997)                                                         39,40,46

Brown v. Thomson,
  462 U.S. 835(1983)                                                              35

Buckley v. Valeo,
  424 U.S. 1 (1976)                                                               35

Cheney v. U.S. Dist. Ct.,
  542 U.S. 367(2004)                                                              58

Conn. NatI Bank v. Germain,
  503 U.S. 249(1992)                                                              45

Dep't ofCommerce v. U.S. House ofRepresentatives,
  525 U.S. 316(1999)                                                            4,31

Dep't ofHomeland Sec. v. Regents ofthe Univ. ofCal.,
  140 S. Ct. 1891 (2020)                                                       41,47

Edward J. DeBartolo Corp. v. Fla. GulfCoast Bldg. & Const. Trades Council,
  485 U.S. 568(1988)                                                              31

Evenwel v. Abbott,
  136 S. Ct. 1120(2016)                                                         7,33

Fed. Election Comm'n v. Akins,
  524 U.S. 11 (1998)                                                              33

Fed. Election Comm'n v. Democratic Senatorial Campaign Comm.,
  454 U.S. 27(1981)                                                               40

Franklin v. Massachusetts,
  505 U.S. 788(1992)                                                              39




                                             iii
      Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 6 of 72



Georgia v. Evans,
  316 U.S. 159(1942)                                                         37-'

Heckler v. Ringer,
  466 U.S. 602(1984)                                                      26, 58

Karcher v. Daggett,
  462 U.S. 725(1983)                                                 33, 35, 37

Kingdomware Technologies, Inc. v. United States,
  136 S. Ct. 1969(2016)                                                      44

Kirkpatrick v. Preisler,
  394 U.S. 526(1969)                                                         33

Lopez v. Davis,
  531 U.S. 230(2001)                                                         44

Maine Cmty. Health Options v. United States,
  140 S. Ct. 1308(2020)                                                      44

Maryland v. King,
  133 S. Ct. 1 (2012)                                                        55

Merck Sharp & Dohme Corp. v. Albrecht,
  139 S. Ct. 1668(2019)                                                      46

Motor Vehicle Mfrs. Ass'n v. State Farm Mut. Auto. Ins. Co.,
  463 U.S. 29(1983)                                                       41,47

Nat'l Urban League v. Coggins,
  No. 5:20-CV-05799-LHK(N.D. Cal. Feb. 24,2021)                              48

New York v. FERC,
  535 U. S. 1 (2002)                                                         46

Ross v. Nat'l Urban League,
  141 S. Ct. 18(2020)                                                        45

Seymour v. Barabba,
  559 F.2d 806(D.C. Cir. 1977)                                               29

Siegel v. Lepore,
  234 F.3d 1163(11th Cir. 2000)                                           26, 56




                                               iv
     Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 7 of 72



Smiley v. Holm,
  285 U.S. 355(1932)                                                        6

Susan B. Anthony List v. Driehaus,
  573 U.S. 149(2014)                                                       35

Thornburg v. Gingles,
  478 U.S. 30(1986)                                                        34

U.S. Army Corps ofEng'rs v. Hawkes Co.,
  136 S. Ct. 1807(2016)                                                  39,46

U.S. House ofRepresentatives v. US. Dep't ofCom.,
  11 F. Supp. 2d 76(D.D.C. 1998)                                           32

United States v. Schmidt,
  675 F.3d 1164(8th Cir. 2012)                                             38

Utah v. Evans,
  536 U.S. 452(2002)                                                       37

Veith v. Pennsylvania,
  195 F. Supp. 2d 672(M.D. Pa. 2002)                                       22

Wesberry v. Sanders,
  376 U.S. 1 (1964)                                                        35


Alabama Statutes

Ala. Code § 17-5-7(b)(2)                                                 9,56

Ala. Code § 17-11-5(b)                                                    8,9

Ala. Code § 17-11-12                                                        8

Ala. Code § 17-13-5(a)                                                      9


Alabama Constitutional Provisions

Ala. Const. art. IV,§ 47                                                    9

Ala. Const. art. IX, §§ 197-200                                             7
      Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 8 of 72



Rules

Soliciting Feedback From Users on 2020 Census Data Products, 83 Fed. Reg. 34,111 (July 19,
  2018)                                                                                   41

Federal Rule of Civil Procedure 65                                                        3

United States Constitutional Provisions

U.S. Const. art I, § 2, cl. 3                                                       4, 7; 31

U.S. Const. art. I, § 4, c1.1                                                             6

U.S. Const., art. I, § 7                                                                 46

U.S. Const. amend. XIV,§ 2                                                          1, 4, 31


United States Statutes

5 U.S.C. § 706(2)(A),(B),(C)                                                  39,40, 45,46

13 U.S.C. § 1                                                                             4

13 U.S.C. § 9                                                                   9,41,42,43

13 U.S.C. § 141(a)                                                                      4,6

13 U.S.C. § 141(b)                                                                     5, 30

13 U.S.C. § 141(c)                                                                   passim

28 U.S.C. § 1331                                                                         26

28 U.S.C. § 1361                                                                     25,58

28 U.S.C. § 2201(a)                                                                      26

28 U.S.C. § 2284(a)                                                                      25


Acts of Congress

Act ofDec. 23, 1975,Pub. L. No. 94-171, 89 Stat. 1023 (codified at 13 U.S.C. § 141(c)) 24,44




                                            vi
     Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 9 of 72




Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies
  Appropriations Act of 1998,Pub. L. No. 105-119, § 209, 111 Stat. 2440
  (codified at 13 U.S.C. § 141 note)                                                    passim

Other Authorities

Albert E. Fontenot, 2020 Census Update,Presentation to the Census Scientific Advisory
  Committee March 18, 2021, https://perma.cc/A4UM-FHCU                                     47

Amy Lauger et al., U.S. Census Bureau,Disclosure Avoidance Techniques at the U.S. Census
 Bureau: Current Practices and Research 2
 (Sept. 26, 2014), https://perma.cc/2UXQ-SAFL                                            10

Andrew Reamer, Countingfor Dollars 2020: The Role ofthe Decennial Census in the
  Geographic Distribution ofFederal Funds, Brief 7: Comprehensive Accounting of Census-
  Guided Federal Spending: Part A: Nationwide Analysis(FY2017),
  https://perma.cc/WQT9-DBYQ                                                            52

Andrew Reamer, Countingfor Dollars 2020, Brief7: Comprehensive Accounting of Census-
  Guided Federal Spending: Part B: State Estimates(FY2017),
  https://perma.cc/8PWU-TM57                                                         52

Antonin Scalia & Bryan A. Garner, Reading Law: The Interpretation ofLegal Texts(2012).... 38

Census Bureau Statement on Redistricting Data Timeline, U.S. Census Bureau(Feb. 12, 2021),
  https://perma.cc/A2SZ-7L5Q                                                             25

Census Data Snafu Upends 2022 Elections, Politico (Mar. 1, 2021), https://perma.cc/DZ5N-
  275Y                                                                                      7

Cynthia Dwork,DifferentialPrivacy: A Oyptographic Approach to Private Data Analysis,
  in Privacy, Big Data and the Public Good (Julia Lane et al., eds., 2014)                 13

Harvard University Privacy Tools Project, Differential Privacy, https://perma.cc/T7NJ-N397
  (last visited Mar. 2, 2021)                                                              13

JASON,FormalPrivacy Methodsfor the 2020 Census(Apr. 2020),
  https://perma.cc/G8ZM-YNN6                                                               29    /

JeffZalesin, Beyond the Adjustment Wars: Dealing With Uncertainty and
  Bias in Redistricting Data, 130 Yale L.J. Forum 186, 187-89(2020)                        51

John M. Abowd,U.S. Census Bureau, Presentation to the 24th ACM SIGKDD Conference on
  Knowledge Discovery and Data Mining, The U.S. Census Bureau Adopts Differential
  Privacy(Aug. 23, 2018), https://perma.cc/USZ6-ZPLC                                12



                                             vii
    Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 10 of 72




John M.Abowd, U.S. Census Bureau,Presentation to the Am. Ass'n for the Advancement of
  Science, Staring Down the Database Reconstruction Theorem (Feb. 16, 2019),
  https://perma.cc/P3YV-FXPG                                                          16

Laura McKenna, U.S. Census Bureau,Research & Methodology Directorate: Disclosure
  Avoidance Techniques Usedfor the 1960 Through 2010 Decennial Census ofPopulation
  and Housing Public Use Microdata Samples(Apr. 2019),
  https://perma.cc/9LBN-5BWV                                                   9, 10, 11

Laura Zayatz et al., U.S. Census Bureau, Disclosure Avoidancefor Census 2010 and American
  Community Survey Five-year Tabular Data Products(Nov. 23, 2009),
  https://perma.cc/GF4V-QTVA                                                             11

Letter from JASON to U.S. Census Bureau at 5, fig. 1 (Feb. 8, 2021),
  https://perma.cc/D3RF-TEBA                                                                   48

Merriam-Webster's Collegiate Dictionary (lOth ed. 1993)                                        30

Michael B. Hawes, U.S. Census Bureau,Implementing Differential Privacy: Seven Lessons
  From the 2020 United States Census, Harvard Data Science Review (Apr. 30, 2020),
  https://perma.cc/DB66-9B5R                                                                   18

Michael Hawes, U.S. Census Bureau, Title 13, Differential Privacy, and the 2020 Decennial
  Census 22(Nov. 13, 2019), https://perma.cc/MRQ2-67WG                               13, 16, 17

Mike Mohrman, Letter to Steve Dillingham, Director, U.S. Census Bureau (Feb. 6, 2020),
  https://perma.cc/MC3G-62PT                                                                   21

Mike Mohrman, The Challenge ofDifferential Privacy: Confidentiality vs. Usability
  (Sept. 15, 2020), https://perma.cc/4FA7-G4EF                                                 20

Nat'l Conf. of State Legislatures, Differential Privacyfor Census Data Explained
  (Feb. 1, 2021), https://perma.cc/DA93-36GA                                                10, 15

Nat'l Redistricting Foundation, Letter to Steven Dillingham, Director, U.S. Census Bureau
  (Apr. 24, 2020), https://perma.cc/3QK8-65VN                                                  21

Press Release: Census Bureau Statement on Redistricting Data Timeline, U.S. Census Bureau
  (Feb. 12, 2021), https://perma.cc/TY9T-UNDM                                             24

Random House College Dictionary 1337(revised ed. 1975)                                         29

Simson L. Garfinkel, John M. Abowd,& Sarah Powazek,Issues Encountered Deploying
  Differential Privacy 3(Sept. 6, 2018), https://perma.cc/7TZQ-AFTD             14, 17




                                             viii
     Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 11 of 72




Simson L. Garfinkel, U.S. Census Bureau,Modernizing Disclosure Avoidance: Report on the
  2020 Disclosure Avoidance Subsystem as Implementedfor the 2018 End-to-End Test
  (Sept. 15, 2017), https://perma.cc/4J8B-ZEXM                                          12

Steven Ruggles et al., Differential Privacy and Census Data:Implicationsfor Social and
  Economic Research, 109 AEA Papers and Proceedings(May 2019),
  https://perma.cc/GW29-GNAV                                                     12, 16, 17,43

U.S. Census Bureau,2010 Demonstration Data Products (rev. Apr. 16, 2020),
  https://perma.cc/KK5M-KLRL                                                               18

U.S. Census Bureau,2020 Census Operational Plan: A New Designfor the 21st Century—
  Version 4.0(Dec. 2018)                                                           13, 39

U.S. Census Bureau,2020 Census Response Rate Update: 99.98% Complete Nationwide
  (Oct. 19, 2020), https://perma.cc/MFE3-8PDP                                              48

U.S. Census Bureau,2020 Census State Redistricting Data (Public Law 94-171)
  Summary File 7-3 (Feb. 2021), https://perma.cc/9HWC-492T                                 15

U.S. Census Bureau,2020 Disclosure Avoidance System Updates(Feb. 23, 2021),
  https://perma.cc/D6VJ-N5Z3                                                14,.18, 35,49

U.S. Census Bureau, 2020: Census: Our Mission to Count Everyone(Dec. 2020),
  https://perma.cc/43R7-LNAL                                                                1

U.S. Census Bureau,Adapting Field Operations To Meet Unprecedented Challenges
  (Mar. 1, 2021), https://perma.cc/AU4S-9GXC                                               48

U.S. Census Bureau, Census Data Processing 101 (Feb. 11, 2020),
  https://perma.cc/E8JK-4S9V                                                               48

U.S. Census Bureau, U.S. Department ofCommerce Secretary Wilbur Ross and U.S. Census
  Bureau Director Steven Dillingham Statement on 2020 Census Operational Adjustments
  Due to COVID-19(Apr. 13, 2020), https://perma.cc/C2RG-UXBX                         45




                                             ix
     Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 12 of 72



                                        INTRODUCTION

        This case is about(1)the Census Bureau's unprecedented decision to report skewed,inac-

curate redistricting data to the States in place ofthe tabulations ofpopulation the Bureau is required

by statute to provide, and (2) the Bureau's decision to ignore its statutory deadline for reporting

redistricting data.

        Every ten years, the Census Bureau conducts the monumental task of"counting the whole

number ofpersons in each State." U.S. Const. amend. XIV,§ 2. The decennial census's importance

is hard to overstate, as the tabulations of population the Bureau produces to the President and the

States will shift political power between the States and within them, and will direct the flow of

billions of dollars in federal and state funding. Thus, the Bureau's mission is "to count everyone

once, only once, and in the right place."' And then the Bureau must report to States detailed

"Mabulations of populatioe at the sub-state level so States can draw new congressional, legisla-

tive, and other representative districts. 13 U.S.C. § 141(c). But with this census, for the first time

ever, rather than provide States the actual results ofthe count, the Bureau intends to provide num-

bers produced by a still developing confidential algorithm. And in addition to abandoning its duty

to provide true population data to the States, the Bureau has refused to produce redistricting data

on time. Both decisions violate the law, harming Alabama and its residents. And both decisions

should be immediately enjoined. See Complaint, Doc. 1.

       First,the manipulated numbers. Congress has ordered the Secretary ofCommerce to report

to each State accurate It]abulations ofpopulation"for subparts ofeach State for use in "legislative

apportionment or districting of such State." 13 U.S.C. § 141(c). But the Secretary of Commerce,

through the Census Bureau, has announced that she will instead provide the States purposefully


1 See U.S. Census Bureau, 2020: Census: Our Mission to Count Everyone (Dec. 2020),
https://perma.cc/43R7-LNAL.


                                                  1
     Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 13 of 72



flawed population tabulations. The Bureau intends to use a statistical method called differential

privacy to intentionally skew the population tabulations given to States to use for redistricting.

Thus, the Bureau might "count everyone once," and "only once," but it won't count them "in the

right place."2 In fact, the only counts that will be unaltered by differential privacy will be the total

population ofeach State, the total housing units at the census block level, and the number ofgroup

quarters facilities by type at the census block level. All Other tabulations—including how many

people live in a census block,town, or county—will be intentionally scrambled, denying Alabama

accurate information about where Alabamians actually live.

        Without relieffrom this Court,Plaintiffs will be irreparably harmed by this decision. It will

violate Alabama's right to receive lawfully composed population tabulations at the-sub-state level,

harm the State's sovereign interest in drawing districts that provide its citizens fair representation,

and increase the chance that Alabama will face litigation over its redistricting decisions. Relatedly,

Representative Robert Aderholt, William Green, Camaran Williams, and others across the State

will face a substantial risk that their voting power will be diluted when the Bureau purposefully

misreports the number of people living in different areas of the State. That is why Congress has

determined that the unlawful use of statistical methods to formulate redistricting data harms con-

gressional representatives and the people whose representation could be affected. See Departments

of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act of 1998,

Pub. L. No. 105-119, § 209(d), 111 Stat. 2440(codified at 13 U.S.C. § 141 note).

        Second,the unlawful delay. Not only does the Bureau intend to produce false redistricting

numbers; it intends to produce numbers half a year behind schedule. Congress required the Bureau

to engage in a five-year collaborative process with the States to ensure delivery of redistricting



2 See id.



                                                   2
     Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 14 of 72



data by no later than March 31,2021. See 13 U.S.C. § 141(c). Alabama upheld its end ofthe deal,

but the Bureau has unilaterally decided that it will instead submit data to the States by September

30, 2021. The Bureau has no authority to grant itselfthis extension and deprive Alabama ofinfor-

mation to which it is entitled. That is especially so because the Bureau's delay imposes substantial

costs on Alabama as the State seeks to meet it constitutional obligations and run its 2022 statewide

elections effectively and in accordance with State law.

       Plaintiffs thus respectfully move this Court for a preliminary injunction under Federal Rule

of Civil Procedure 65. They ask the Court to(1)enjoin Defendants from using differential privacy

in connection with the 2020 census, and (2) enjoin Defendants from delaying the release of the

redistricting data to the States. In the alternative, Plaintiffs petition the Court for a writ of manda-

mus under 28 U.S.C. § 1361 requiring Defendants to meet the statutory March 31 deadline for

releasing the redistricting data.

        Relief is necessary now. As Congress has recognized, "the decennial enumeration of the

population is a complex and vast undertaking, and if such enumeration is conducted in a manner

that does not comply with the requirements of the Constitution or laws of the United States, it

would be impracticable for the States to obtain, and the courts of the United States to provide,

meaningful relief after such enumeration has been conducted." Pub. L. No. 105-119, § 209(a)(8).

That is particularly true here. Depending on how differential privacy is implemented, the Census

Bureau may argue that it will be impossible to unscramble the egg by ever delivering the accurate

numbers without creating significant privacy risks from the release of two datasets. In that case,

absent immediate action by this Court, the true population tabulations will never be kriown. On

the other hand, even ifcorrected tabulations could one day be released, publishing the faulty num-

bers first will irreparably harm Plaintiffs. States like Alabama are already facing a time-crunch in




                                                  3
     Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 15 of 72




their redistricting schedules due to Defendants' delay. Redistricting will thus begin as soon as the

Bureau delivers the population tabulations. Ifthe Bureau then releases a second set oftabulations,

States will be forced to scrap their redistricting plans and begin the process anew—or face a bar-

rage oflawsuits for relying on the flawed tabulations. Either way,injunctive relieffrom this Court

is needed to prevent these harms.

                                        BACKGROUND

A.     Congress Requires Defendants to Provide "Tabulations of Populatioe for States to
       Use for Redistricting.

       Under the Constitution, representation in the House of Representatives is "apportioned

among the several States according to their respective numbers, counting the whole number of

persons in each State, excluding Indians not taxed." U.S. Const. amend XIV, § 2. There are two

main components ofthis apportionment. The first is the division of congressional seats among the

50 States. The second is the redistricting process within each State that follows that division. See

Dep't ofCommerce v. U.S. House ofRepresentatives, 525 U.S. 316,328-34(1999)(discussing the

"purposes" of apportionment).

       To determine the "whole number of persons in each State," an "actual Enumeration"—the

decennial census—is required every ten years,"in such Manner as[Congress]shall by Law direct."

U.S. Const. art I, § 2, cl. 3. Congress enacted the Census Act to direct the "Manner" in which the

decennial census occurs. See generally 13 U.S.C. § 1 et seq. Under the Act,the Secretary of Com-

merce, who oversees the U.S. Census Bureau, is required to,"in the year 1980 and every 10 years

thereafter,take a decennial census ofpopulation as ofthe first day ofApril ofsuch year." 13 U.S.C.

§ 141(a).
     Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 16 of 72



       Following the census, the Secretary has two primary sets of population numbers she must

report. The first is "[t]he tabulation of total population by States" that is used for "the apportion-

ment of Representatives in Congress among the several States." Id. § 141(b). The Secretary must

send that tabulation to the President within 9 months of the census date. Id. The second is the

"Nabulations ofpopulatioe for specific areas within the States for the States to use for redistrict-

ing.Id. § 141(c). The Secretary must send those tabulations to the States within "one year after the

decennial census date." Id. Both sets of numbers must be accurate so they can be used for the

purposes Congress intended—apportionment and redistricting.

       This lawsuit primarily concerns the second set of numbers—the tabulations of population

provided to the States for redistricting. Congress created a multi-year process for the Census Bu-

reau and the States to work together to ensure that the Bureau provides the State the population

tabulations it needs for redistricting. The process begins "not later than April 1 of the fourth year

preceding the decennial census date," when the Secretary is required to establish criteria for States'

"plan[s] identifying the geographic areas for which specific tabulations ofpopulation are desired."

Id. "Siich criteria shall include requirements which assure that such plan shall be developed in a

nonpartisan manner."Id.

       Then, "not later than 3 years before the decennial census date," the "officers or public

bodies having initial responsibility for the legislative apportionment or districting of each State

may ... submit to the Secretary a plan identifying the geographic areas for which specific tabula-

tions ofpopulation are desired."Id. These plans must meet the criteria set by the Secretary. Ifthey

do not, the Secretary "shall consult to the extent necessary with such officers or public bodies" to

bring the plan into compliance. Id. Alabama timely submitted, and the Secretary approved, a plan




                                                  5
     Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 17 of 72



identifying the geographic areas for which tabulations of population are needed. See Ex. 1, Decla-

ration of Donna Overton Loftin, at 2 (`Loftin Declaration); Ex. 2, Declaration of Sen. James

McClendon, at 1-2(`McClendon Declaration").

       After plans are finalized and approved,"Nabulations ofpopulations for the areas identified

in any plan approved by the Secretary shall be completed by him as expeditiously as possible after

the decennial census date and reported to the Governor ofthe State involved and to the officers or

public bodies having responsibility for legislative apportionment or districting of such State." 13

U.S.C. § 141(c). The "tabulations of population of each State requesting a tabulation plan, and

basic tabulations of population ofeach other State, shall,in any event, be completed,reported, and

transmitted to each respective State within one year after the decennial census date."Id.

       The Act defines "decennial census date as April 1 of the year in which the decennial

census takes place. Id. § 141(a). One year from April 1 is March 31 ofthe following year. So,for

the 2020 decennial census, the Secretary "shalP transmit the tabulations of populations for redis-

tricting by March 31, 2021.

B.     Alabama Relies on the Census Bureau's "Tabulations ofPopulation"to be Accurately
       and Timely Reported.

       Article I of the Constitution grants States the authority to regulate the "Times, Places and

Manner of holding Elections for Senators and Representatives." U.S. Const. art. I, § 4, c1.1. This

language confers upon States the "authority to provide a complete code for congressional elec-

tions ...; in short, to enact the numerous requirements as to procedure and safeguards which expe-

rience shows are necessary in order to enforce the fundamental right involved." Smiley v. Holm,

285 U.S. 355, 366(1932).

       Federal law informs Alabama's State-law reapportionment and redistricting requirements.

Pursuant to the U.S. Constitution, States must draw congressional districts equal in number to the



                                                6
        Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 18 of 72



number of seats the States are apportioned based on their populations. See U.S. Const., art. I, § 2,

c1.3. Additionally, the one-person-one-vote principle requires that States draw legislative districts

that are nearly equivalent in population. See Evenwel v. Abbott, 136 S. Ct. 1120, 1123-24(2016).

To abide by these principles, States like Alabama rely on the Census Act's guarantee that the

Bureau will provide timely and accurate redistricting data. See 13 U.S.C. § 141(c). Alabama relies

on this data for many different functions, including legislative and congressional apportionment.

See Ex. 1, Loftin Declaration at 2. The reapportionment and redistricting data required under the

Census Act thus further Alabama's sovereign interests in ensuring its representative districts are

fairly drawn and that they are sufficiently equal in population to meet the Constitution's require-

ments.

         Alabama has expressly tied its redistricting processes to the Bureau's decennial census

numbers. See Ala. Const. art. IX, §§ 197-200. So have many other States.3 The Alabama Consti-

tution, for instance, requires that the State Legislature use the number of inhabitants, as reported

by the Census Bureau, to apportion the seats in the State House and State Senate. See Ala. Const.

art. IX,§§ 197-98. The Legislature must also conduct legislative redistricting based on the Census

Bureau's tabulations. See Ala. Const. art. IX, §§ 199-200. The Alabama Legislature cannot prac-

tically conduct these tasks without accurate redistricting data from the Census Bureau. See Ex. 1,

Loftin Declaration at 2("Because each of Alabama's electoral districts is based on population as

reported by the decennial census results, the[Permanent Legislative Committee and Reapportion-

ment] cannot redistrict until these results are released.").




3 See Census Data Snafu Upends 2022 Elections, Politico(Mar. 1, 2021), https://perma.cc/DZ5N-
275Y("At least nine states have constitutional or statutory deadlines to redraw their maps, accord-
ing to the National Conference of State Legislatures ....").


                                                  7
     Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 19 of 72



       Redistricting is not the only election-related process in Alabama tied to the arrival of new

census data. As the Deputy Chief of Staff and Director of Elections for the Alabama Secretary of

State's Office has attested, once redistricting is completed, "[e]ach of the more than 3 million

registered voters in Alabama must be assigned to the correct congressional, State, and local dis-

tricts." See Ex. 3, Declaration of Clay S. Helms, at 2("Helms Declaration")."[O]f course, where

a voter lives determines which races the voter can participate in." Id. But assigning voters to their

correct districts is no small feat. In 50 of Alabama's 67 counties,"the Boards ofRegistrars perform

the reassignment process manually," requiring "officials to pore over maps and lengthy lists of

voters to ensure that each voter is correctly assigned to his or her correct precinct." Id. at 2."This

task can take a county's Board of Registrars up to 6 months."Id."For example,in 2017,following

redistricting litigation, the Alabama Legislature drew remedial House and Senate plans that altered

only a portion of the districts in each plan. Even though only some districts were affected, local

election officials struggled to complete the district assignment process in in 6 months." Id. at 3.

By law,though,the voter reassignment process must be complete before the primary election rolls

around—and absentee voting begins 55 days before election day. Ala. Code §§ 17-11-5(b); 17-11-

12. For Alabama's statewide 2022 primary elections, absentee voting will begin March 30, 2022.

See Ex. 3, Helms Declaration at 3. If the Bureau were to heed its statutory obligations and deliver

the redistricting data no later than March 31,2021, Alabama's Boards ofRegistrars shouldn't have

a problem reassigning Alabama's registered voters to their correct precincts and districts before

absentee voting begins. But the Bureau's delays in delivering the data will force the Legislature to

delay redistricting, and the Boards of Registrars will be left with precious little time to assign

voters to their new voting districts before voting begins.




                                                  8
     Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 20 of 72




       The candidates who run in Alabama's elections also rely on timely and accurate census

data. See Ex. 3, Helms Declaration at 4. For one, many elected positions in Alabama State govern-

ment have residency requirements for candidates, see, e.g., Ala. Const. art. IV, § 47, so it is im-

portant for these candidates to know where district lines will fall as early as possible. For another,

candidates intending to participate in the 2022 primary election may begin soliciting and accepting

contributions on May 24, 2021, Ala. Code § 17-5-7(b)(2), and must file a declaration of candidacy

by January 28,2022,see id. § 17-13-5(a). And independent candidates and minor political parties

must also submit signatures of registered voters who are eligible to vote in the election at issue to

achieve ballot access. Ex. 3, Helms Declaration at 4."The State has faced lengthy litigation in the

past when the time for gathering signatures was shortened." Id.

C.     The Census Bureau Adopts a Statistical Method Called "Differential Privacy" That
       Will Cause the "Tabulations of Populatioe Used for Redistricting to be Inaccurate.

       1.      The Census Bureau Has Relied on Various Disclosure Avoidance Methods to
               Successfully Protect the Privacy ofCensus Respondents in the Past.

       Congress requires that the Census Bureau protect the private information of those who

participate in the decennial census. See 13 U.S.C. § 9. In particular, the Bureau may not "make

any publication whereby the data furnished by any particular establishment or individual ... can

be identified." Id. § 9(a)(2). The Bureau has used a number of disclosure avoidance methods to

successfully protect the identity of census respondents in recent censuses.4

       For example, in the 2010 census, first, and most basically, before releasing any files with

data at the respondent level ("microdate), the Bureau removed the direct identifiers of the re-

spondents—their names, addresses, telephone numbers, and the like.5


4 See generally Laura McKenna,U.S. Census Bureau,Research & Methodology Directorate: Dis-
closure Avoidance Techniques Usedfor the 1960 Through 2010 Decennial Census ofPopulation
and Housing Public Use Microdata Samples(Apr. 2019), https://perma.cc/9LBN-5BWV.
5 Id. at 4.



                                                 9
        Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 21 of 72




         Second, the Bureau used topcoding and bottom-coding to mask outliers in data involving

continuous variables,"such as age and dollar amounts."6 "When topcoding, the top 0.5 percent of

all values or the top 3.0 percent of all nonzero values (whichever effects the least amount of rec-

ords) are cut off' and replaced with the topcode cut-off value "or the mean or interpolated median

of all topcoded values."7 So, for example, someone whose age is 95 may have her age instead

recorded as 90 to ensure that she does not stick out in an uncrowded census block. Bottom-coding

works the same way,just on the other end ofthe distribution.8

         Third,the Bureau set minimal weighted-population thresholds that needed to be met before

it released data regarding that population. For example, categorical variables needed to have "at

least 10,000 people nationwide in each published category."9 If the threshold was not met for a

certain category, the category would be combined with another one (or ones) until it was. The

categories would then be recoded as a broader interval and published that way.1° The Bureau also

recoded or rounded the numbers for certain "categorical and continuous variables," such as prop-

erty taxes and responses involving certain dollar amounts.11

         Fourth, and most significantly, the Bureau used data swapping of household data in the

2000 and 2010 censuses to protect the identity of records with a high risk of disclosure.12 Data

swapping works like this:"Consider a census block with just 20 people in it, including one Filipino

American. Without any disclosure avoidance effort, it might be possible to figure out the identity



6
7 1d.
8
9 Amy Lauger et al., U.S. Census Bureau, Disclosure Avoidance Techniques at the U.S. Census
Bureau: Current Practices and Research 2(Sept. 26, 2014), https://perma.cc/2UXQ-SAFL
io
11 See McKenna,supra, at 4.       •
12 See Nat'l Conf of State Legislatures, Differential Privacyfor Census Data Explained(Feb. 1,
2021), https://perma.cc/DA93-36GA.


                                                10
       Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 22 of 72




of that individual. With data swapping, the Filipino American's data might be swapped with that

of an Anglo American from a nearby census block—a census block where other Filipino Ameri-

cans reside. The details for the person would be aggregated with others, and therefore not identi-

fiable, and yet the total population in both census blocks would remain accurate." 13

           Data swapping was the "primary way of protecting Census 2010 ... tabular data prod-

ucts."14 Notably, not all data are swapped between households when this technique is used. Rather,

"[o]nly records which [a]re unique in their block based on a set ofkey demographic variables" are

swapped.15 All other variables—most importantly, the population numbers—are left undisturbed.

Additionally, because the swaps typically occur within the same general geographic area—"for

example, across [census] tracts but within the same county"16—the error rate (that is, the number

of"false' household reports caused by swapping) is reduced as census data are viewed at higher

levels of geographic scope. In this way, race data, for instance, can remain relatively "true' for a

state or federal legislative district, even if the household records within that district are swapped

with those in nearby census blocks. Errors are pushed to the geographic boundaries.

           Fifth, the Bureau has also used partially synthetic data to protect records at group quarters

for which data swapping is not an option.(Records from a nursing home group quarters, for ex-

ample, cannot be swappéd for those at a nearby college dorm.)17 To create partially synthetic data,

the data are modeled according to a general linearized model and records that may cause a disclo-

sure risk are flagged."Th[e] variable values that are causing the disclosure risk problem in a given



13   Id.
                                                                Census 2010 and American
14 Laura Zayatz et al., U.S. Census Bureau, Disclosure Avoidancefor
Community Survey Five-year Tabular Data Products 11 (Nov. 23,2009), https://perma.cc/GF4V-
QTVA.
15 Id. at 4.
16 McKenna,supra, at 5
17 See id.



                                                    11
     Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 23 of 72




unique record are then blanked and replaced with values generated from the model."18 Importantly,

"[g]eography and type of[group quarters] are never altered, and the numbers ofpeople ofless than

age 18 and age 18 or more are never changed."19 Thus, States are still given an accurate picture of

how many people are present at each address and whether they are of voting age.

         These protections worked "extremely well."2° "Indeed, there is not a single documented

case ofanyone outside the Census Bureau revealing the responses ofa particular identified person

in public use decennial census or [American Community Survey] data."21

         2.     The Census Bureau Adopts "Differential Privacy"for the 2020 Census.

         In September 2017,the U.S. Census Bureau announced at its Scientific Advisory Commit-

tee meeting that it would be using a disclosure avoidance method called "differential privacy" for

the 2020 census.22 John M. Abowd,the Chief Scientist and Associate Director for Research Meth-

odology at the Census Bureau, publicly announced the decision the following August at the Asso-

ciation of Computing Machinery's Special Interest Group on Knowledge, Discovery, and Data

Mining's annual conference in London.23 Three months after that, differential privacy was added

to the fourth (and latest) version of the Bureau's 2020 Census Operational Plan. See Ex. 4, U.S.

Census Bureau, 2020 Census Operational Plan: A New Designfor the 21st Century—Version 4.0

135, 139-40(Dec. 2018).


181d.

19 id.
20 Steven Ruggles et al., Differential Privacy and Census Data: Implicationsfor Social and Eco-
nomic Research, 109 AEA Papers and Proceedings 404 (May 2019), https://perma.cc/GW29-
GNAV.
21 Id.
22 See Simson L. Garfinkel, U.S. Census Bureau, Modernizing Disclosure Avoidance: Report on
the 2020 Disclosure Avoidance Subsystem as Implementedfor the 2018 End-to-End Test (Sept.
15, 2017), https://perma.cc/4J8B-ZEXM.
23 See John M. Abowd, U.S. Census Bureau, Presentation to the 24th ACM SIGKDD Conference
on Knowledge Discovery and Data Mining, The U.S. Census Bureau Adopts Differential Privacy
(Aug. 23, 2018), https://perma.cc/USZ6-ZPLC.


                                               12
     Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 24 of 72



       Differential privacy is a "formal privacy" method that "inject[s] a precisely calibrated

amount of noise"—intentional error—"into the data to control the privacy risk of any calculation

or statistic."24 "[T]he goal of differential privacy is to obscure the presence or absence of any

individual, or small group of individuals," from the dataset.25 The dataset "is said to be differen-

tially private ifby looking at the output,one cannot tell whether any individual's data was included

in the original dataset or not."26 To accomplish this goal, data are intentionally skewed by a statis-

tical method to reduce the risk ofre-identification ofthe true responses. See generally Ex. 5,Expert

Report of Dr. Michael Barber ("Barber Expert Report") (explaining how differential privacy

works).

        Under differential privacy, the accuracy of the data is viewed as a direct trade-off with

privacy. Because differential privacy results from mathematically scrambling the true numbers,

"perfect privacy would result in completely useless data," while "perfect accuracy would result in

releasing the data in fully identifiable form."27 The chosen blend of accuracy and privacy results

in a measure called the "privacy-loss budget" or "Epsilon"(6). Dialing the epsilon up to infinity

results in perfect accuracy but theoretically imperfect privacy, whereas setting the epsilon at zero

results in perfect privacy but useless data. See Ex. 5, Barber Expert Report at 10-11.

       The global privacy-loss budget for the 2020 census has not been set. Nor has there been a

formal mechanism for outside input or participation—from the political branches or otherwise-



24 Michael Hawes, U.S. Census Bureau, Title 13, Differential Privacy, and the 2020 Decennial
Census 22 (Nov. 13, 2019), https://perma.cc/MRQ2-67WG; see also JASON, Formal Privacy
Methodsfor the 2020 Census(Apr. 2020), https://perma.cc/G8ZM-YNN6.
25 See Cynthia Dwork,Differential Privacy: A Cryptographic Approach to Private Data Analysis,
in Privacy, Big Data and the Public Good 302-03 (Julia Lane et al., eds., 2014)
26 Harvard University Privacy Tools Project, Differential Privacy, https://perma.cc/T7NJ-N397
(last visited Mar. 2, 2021).
27 Hawes, Title 13, Differential Privacy, and the 2020 Decennial Census, supra, at 22 (cleaned
up).


                                                 13
     Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 25 of 72



in that decision, even though "[t]he proponents of differential privacy ... have always maintained

that the setting of[the privacy-loss budget]is a policy question, not a technical one."28 The Bureau

did not provide notice in the Federal Register of its decision to adopt differential privacy for the

2020 census. Nor did it otherwise seek public comment before the decision was made. The closest

it came was a July 2018 solicitation of feedback "to understand how the public uses decennial

census data products"—but that solicitation occurred after the Bureau had already determined that

it would be using the new method for the 2020 census, and it expressly excluded feedback regard-

ing the Bureau's redistricting products. See Soliciting Feedback From Users on 2020 Census Data

Products, 83 Fed. Reg. 34,111 (July 19, 2018). Nor did that solicitation mention differential pri-

vacy or disclosure avoidance methods in any case. Id.

       Instead, the Census Bureau's Data Stewardship Executive Policy Committee is expected

to set the global privacy-loss budget in early June 2021.29 But the Bureau has already determined

the "invariants"—i.e., unaltered numbers—that it will provide the States for redistricting. They

will be (and only will be):(1)the total population of each State,(2) the total housing units at the

census block level, and (3) the number of group quarters facilities by type at the census block

level.3° (By comparison, "[i]n 2010, at the block level, total population, voting age population,

total housing units, occupancy status, group quarters count and group quarters type were all held

invariant." See Ex. 5, Barber Expert Report at 9(emphasis added).) A11 other tabulations—such as

how many people live in a census block, or how many ofthose people identify as a certain race-




28  Simson L. Garfinkel, John M. Abowd, & Sarah Powazek,Issues Encountered Deploying Dif-
ferentialPrivacy 3(Sept. 6, 2018), https://perma.cc/7TZQ-AFTD.
 29 See U.S. Census Bureau, 2020 Disclosure Avoidance System Updates (Feb. 23, 2021),
 https://perma.cc/D6VJ-N5Z3.
 30 See U.S. Census Bureau, 2020 Census State Redistricting Data (Public Law 94-171) Summary
File 7-3 (Feb. 2021), https://perma.cc/9HWC-492T.


                                                14
         Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 26 of 72



  will be skewed intentionally. Not only that, but the variant tabulations will be skewed in a way

' that affects different populations differently."Rural areas will see a greater variance from the raw

  data than urban areas."31 "Smaller subpopulations, such as specific racial groups, will be affected

  more than larger racial or ethnic groups."32 And "[Ole impact on states will vary, depending on

  their overall demographics."33

            3.     Differential Privacy is Unnecessary and Unproven in the Census Context.

            The Bureau's purported reason for using differential privacy is a concern in that the rise in

  computer power, coupled with the proliferation of databases containing individuals' personal in-

  formation, creates a risk that someone could use outside data sources along with information from

  the census tabulations to re-create individual level data.34

            To explore this risk, the Census Bureau conducted an internal database reconstruction ex-

  periment "that sought to identify the age, sex, race, and Hispanic origin for the population of each

  of the 6.3 million inhabited census blocks in the 2010 census" from the publicly released tabular

  data.35 The analysts were purportedly able to use publicly released 2010 census data to reconstruct

  individual-level microdata with the block, sex, age, race, and ethnicity characteristics for 46% of

  the population—meaning that the analysts were able to group those characteristics together cor-

  rectly, but without personal identifying information like a name or address to match.36 The analysts

  then purportedly linked the block, sex, and age characteristics they had reconstructed to commer-

  cial databases, which provided possible re-identification matches for 45% ofthe population.37 The


  31   Nat'l Conf. of State Legislatures, supra.
  32 Id.
  33 Id.
  34 See Hawes, Title   13, Differential Privacy, and the 2020 Decennial Census,supra, at 13.
  35 Ruggles et al., supra, at 404;see Hawes, Title 13, DifferentialPrivacy, and the 2020 Decennial
  Census,supra, at 17-18.
  36 Hawes, Title
                13, Differential Privacy, and the 2020 Decennial Census,supra, at 18.
  37 /d.


                                                     15
     Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 27 of 72



name, block, sex, age, race, and ethnicity characteristics from the commercial data—the putative

matches—were then compared to the confidential Census data to see if they had in fact been pos-

itive re-identifications. A little over a third ofthis subset were matches—the race and ethnicity for

those characteristic sets had been "learned exactly, not statistically."38

       Notably, the experiment did not prove that someone without the Census's confidential da-

tabase—called the Hundred-percent Detail File—could match the characteristics learned from the

published tabular datasets with personal identifying information such as names or Social Security

numbers from external databases with any degree of reliability or certainty.39 In other words, no

person engaging in reconstruction can know if her "reconstructee dataset bears any similarity to

the true dataset unless she can cross-reference it with the unredacted Hundred-percent Detail File.

But no one outside ofthe Census Bureau can do that—which is also why no one can run the same

experiment the Census did, and why details of the experiment have not been published. Census

analysts, therefore, concluded that "the risk of re-identification is small."4°

       Indeed, as experts outside the Census Bureau explained, the test showed that "the system

worked as designed: because of the combination of swapping, imputation and editing, reporting

error in the census, error in the identified credit agency file, and errors introduced in the microdata

reconstruction, there [wa]s sufficient uncertainty in the data to make positive identification by an

outsider impossible."41 The existing protections "worked extremely well to" prevent an outside



38  John M. Abowd, U.S. Census Bureau, Presentation to the Am. Ass'n for the Advancement of
Science, Staring Down the Database Reconstruction Theorem (Feb. 16, 2019),
https://perma.cc/P3YV-FXPG.
39 Ruggles et al., supra, at 405 ("Reconstructing microdata from tabular data does not by itself
allow identification ofrespondents; to determine who the individuals actually are, one would then
have to match their characteristics to an external identified database (including, for example,
names or Social Security numbers)in a conventional re-identification attack.").
413 Abowd, The U.S. Census Bureau Adopts Differential Privacy,supra, at 15.
41
    Ruggles et al., supra, at 405.


                                                  16
       Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 28 of 72



adversary from being able to "positively identify which person provided a particular response."42

To date, there has not been "a single documented case of anyone outside the Census Bureau re-

vealing the responses ofa particular identified person in public use decennial census or[American

Community Survey] data."43

            Differential privacy is also unproven in the apportionment context. As Census Bureau of-

ficials have noted, "[d]ifferential privacy is less than 15 years old, and most existing mechanisms

were created for computer science applications, not the needs of official statistical agencies."44

"[T]he situation is analogous to the state of Public Key Cryptography in 1989."45 As a result, the

Bureau has faced numerous challenges as it seeks to impose a still-developing theory of privacy

onto the decennial census. For example, the Bureau has "lacked subject matter experts skilled in

the theory and practice of differential privacy," as well as "toolkits for performing differential

privacy calculations for verifying the correctness of specific implementations."46 Then there have

been the practical challenges of translating a new theory into workable data for users. As one

Census Bureau advisor has recognized: "It may be confusing to say that a town has a negative,

fractional number ofindividuals with a particular combination ofuncommon attributes."47




42 Id.     at 404.
43   Id.
44   Garfinkel et al., Issues Encountered Deploying Differential Privacy,supra, at 3.1.
45 Id. at 3.2.
46 m

47 Michael B. Hawes, U.S. Census Bureau, Implementing Differential Privacy: Seven Lessons
From the 2020 United States Census, Harvard Data Science Review (Apr. 30, 2020),
https://perma.cc/DB66-9B5R. The Bureau fixed this problem by imposing a non-negativity con-
straint on the algorithm, which in turn makes the results even less accurate. See Ex. 5, Barber
Expert Report at 13-14 (explaining that "[t]he combination of the non-negativity constraint and
population invariants consistently leads to bias increasing counts of small subgroups and small
geographic units and decreasing counts oflarger subgroups and geographic units."(citation omit-
ted))).


                                                   17
     Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 29 of 72



       4.      Differential Privacy Will Result in Inaccurate Population Tabulations.

       Because differential privacy intentionally skews all population numbers save for the total

population of each State, this scrambling of the data risks rendering it "essentially unusable and

unreliable at geographies below the statewide level for redistricting and other purposes." Ex. 6,

Expert Report of Thomas M. Bryan, Census 2020: Differential Privacy Analysis Alabama Case

Study 4("Bryan Expert Reporr). In October 2019, the Census Bureau released a set of demon-

stration data for various census stakeholders to review.48 The Bureau also released additional

demonstration data in May, September, and November of 2020.49 This data applied differential

privacy to the 2010 census data for certain States as a means of testing the novel approach to

disclosure avoidance. For the demonstration data products, the Census Bureau set a more con-

servative privacy-loss budget than it expects will be set for the 2020 census—meaning that the

demonstration data will have more "noise (error)than should be expected in the final 2020 Census

data products."5° But the final numbers will still be erroneous—and intentionally so. They will just

be less wrong than the demonstration numbers were.

       The demonstration data have shown that differential privacy—no matter where the epsilon

value is set—inhibits a State's right to draw fair lines. Simply put, differential privacy forces States

to draw districts using false numbers about how many and what type of people reside in a census

block, block group, tract, or county. Not only that, but as demographer Thomas Bryan notes in his

expert report: Differential privacy "has been in development at the Census Bureau for many years,

and we are currently in the time frame we would be preparing for the release of the data under



48  See U.S. Census Bureau, 2010 Demonstration Data Products (rev. Apr. 16, 2020),
https://perma.cc/KK5M-KLRL.
49 See U.S. Census Bureau, 2020 Disclosure Avoidance System Updates (Feb. 23, 2021),
https://perma.cc/D6VJ-N5Z3.
5° Id.


                                                  18
     Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 30 of 72



statutory timetables. And the Census Bureau has not yet produced a data product that is even re-

motely usable by the end user community—including state and local governments for the purpose

of redistricting." Ex. 6, Bryan Expert Report at 5.

       Indeed, the level of falsity introduced by differential privacy is unlike past disclosure

avoidance methods in significant ways—both in kind and in degree. Most significantly, when data

swapping was used to protect small populations,the "total population, voting age population, total

housing units, occupancy status, group quarters count and group quarters type were all held invar-

iant" at the census-block level. See Ex. 5, Barber Expert Report at 9. In other words, the Bureau

provided the States the actual number of people the Bureau counted in each census block. No

longer. Under differential privacy, the population numbers themselves are manipulated (save for

the statewide level). This is a new kind of error being purposefully introduced into redistricting

data. The result is that the States will not know where their residents were counted.

       And whereas the errors caused by swapping between adjacent census blocks were largely

cancelled out as one looks at higher census geographies51 because the adjacent blocks are com-

bined together, the same is not true for the errors caused by differential privacy. Those errors can

compound as census blocks are combined to form larger census geographies because the popula-

tion totals and characteristics in adjacent blocks are skewed at random. Unlike in years past, then,

"[d]ifferential privacy will mean that, except at the state level, population and voting age popula-

tion will not be reported as enumerated. And,race and ethnicity data are likely to be farther from



51 Census data are broken up into ever smaller levels of geographic areas called "census geogra-
phies." There are two different classifications of census geography—"on the spine" and "off the
spine." The "on the spine" geographies are, from largest to smallest: Nation, Regions, Divisions,
States, Counties, Census Tracts, Block Groups, and Blocks. "Off the spine" geographies are des-
ignations for defining other areas of geography for various statistical or other purposes. Some
examples of"off the spine" census geographies are: Zip Codes, School Districts, Congressional
Districts, Economic Places, Voting Districts, Urban Areas, and Metropolitan Areas.


                                                19
       Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 31 of 72



the 'as enumerated' data than in past decades, when data swapping was used to protect small pop-

ulations." Ex. 5, Barber Expert Report at 9(quotation marks and citation omitted).

           Examples from the demonstration data prove the point. In the State of Washington, for

instance, application of differential privacy "displaced nearly 18% of Washington's population at

the census block level."52 When applied to smaller census geographies, the problems became

worse. Census blocks with a small number of housing units had much higher populations than

were reported by the true 2010 numbers, while blocks with more than 20 housing units had lower

populations than they should have had."In terms ofhousehold population, census blocks with only

one housing unit had collectively 64,195 more people after applying [differential privacy]. There

were also 15,253 people in census blocks that had housing but no population in the original 2010

data. Together, these numbers represent 79,448 people."53

           Nor were the falsities introduced by differential privacy evenly distributed across popula-

tions. An extreme example is the census block that contains Washington's Correction Center for

Women. In the original 2010 census, the census block was, understandably, approximately 99%

female. After the application ofdifferential privacy,the same census block was reported to be only

25% female.54 Data concerning racial characteristics have been similarly skewed. As the National

Redistricting Foundation reported, "initial analyses suggest that the Bureau's differential privacy

proposal can produce inaccurate counts for minority communities by reallocating population from

larger minority groups to smaller ones and by geographically dispersing concentrated minority




52Mike Mohrman, The Challenge ofDifferential Privacy: Confidentiality vs. Usability (Sept. 15,
2020), https://perma.cc/4FA7-G4EF.
53   Id.
54 See Mike Mohrman, Letter to Steve Dillingham, Director, U.S. Census Bureau (Feb. 6, 2020),
https://perma.cc/MC3G-62PT.


                                                   20
     Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 32 of 72



populations—precisely the kinds ofinaccuracies that would work against the viability ofmajority-

minority districts."55

       Such abnormalities appeared in the Alabama data as well. For example, whereas the "2010

Census had 131 children residing in five blocks without adults"—likely reflecting a boarding

school or another kind of group quarters for children—the differential privacy algorithm produced

over "141,817 children residing in 13,842 blocks without adults." Ex. 6, Bryan Expert Report at

11.Four ofthe blocks were reported to have over seventy children residing without adults—though

it is clear that two ofthose blocks consist of single-family neighborhoods:

        Block 010730118032035 is a tree lined single family neighborhood on the north
        side of Birmingham, where it is simply implausible that there are no adults.




55 Nat'l Redistricting Foundation,Letter to Steven Dillingham,Director, U.S. Census Bureau(Apr.
24,2020), https://perrna.cc/3QK8-65VN.


                                               21
     Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 33 of 72



         Block 010970024001008 is a tree lined single family neighborhood in Mobile south
         of US 90 where again it is simply implausible that no adults live here.




                   t




                                          1,0 ifTworft,.43e           tit'l
Id. at 13. The application of differential privacy likewise "turned 30,338 blocks with one or more

[people of voting age] into blocks with zero [people of voting aged"Id. at 11.

         The November 2020 demonstration data also skewed the 2010 tabulations enough to create

a population deviation in Alabama's Congressional districts on a level that courts have found, in

other contexts, to violate voters' equal population rights:56




56 See   Veith v. Pennsylvania, 195 F. Supp. 2d 672(M.D. Pa. 2002)(three-judge court).


                                                 22
    Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 34 of 72



        Congressional      2010 Actual 2010 Actual Differential               Differential
        District           Population  Population  Privacy                    Privacy
                                       Deviation   Population                 Deviation
                                                   (Demonstration             (Demonstration
                                                   Data)                      Data)
        1                  682820      +1          682747                     -73

        2                  682820            +1             682791            -29

        3                  682819            -1             682844            +25

        4                  682819            -1             682820            +1

        5                  682819            -1             682820            +1

        6                  682819            -1             682688            -131

        7                  682820            +1             683026            +206


Ex. 6, Bryan Expert Report at 21.

       Then there are the outsized effects differential privacy has on the tabulations of minority

populations. For instance, in Alabama there were "19,666 blocks in which [differential privacy]

reported zero Hispanic persons ofvoting age while the 2010 Census reported one or more Hispanic

persons of voting age in these same blocks," and "38,010 blocks in which [differential privacy]

reported zero Black Non-Hispanic persons of voting age, while the 2010 Census reported one or

more Black non-Hispanic persons in the same blocks." Id. at 12. "Looking in the opposite direc-

tion, there were ... 7,384 blocks in which the 2010 Census reported 1 or more Hispanic persons

of voting age while [differential privacy] reported zero Hispanic persons of voting age in these

same blocks," and "8,073 blocks in which the 2010 Census reported 1 or more Black non-Hispanic

persons of voting age while DP reported zero Black non-Hispanic persons of voting age in these

same blocks."Id.




                                               23
     Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 35 of 72



        These falsities were reflected in the numbers for Alabama's 105 state legislative districts.

For instance,"fflor Black / African Americans,there are six districts with both significant numeric

and percent differences, which would result in a significant change in demographic complexion in

these areas" under differential privacy:

 Black / African Americans          # Error Voting Age              % Error Voting Age
                                    Population, Non-voting Age      Population, Non-voting Age
                                    Population                      Population
 District 25                        -376,+199                       -5%,+7%

 District 35                        +414,-73                         +8%,-4%

 District 62                        +421,-451                        +5%,-12%

 District 64                        -262,+440                        -3%, 18%

 District 68                        -93, -533                        -1%,-8%

 District 70                        -361,+287                        -2%,+4%


Id. at 32.

        In sum: If the Census Bureau uses differential privacy, the population tabulations it reports

to States for redistricting will be inaccurate.

D.      The Bureau Delays Release of the "Tabulations ofPopulation."

        In addition to the application of differential privacy, the tabulations ofpopulation from the

2020 decennial census will differ in another significant way from past releases. On February 12,

2021, the Census Bureau announced that "it will deliver the Public Law 94-171 redistricting data

to all states by Sept. 30, 2021." Ex. 7,Press Release: Census Bureau Statement on Redistricting

Data Timeline, U.S. Census Bureau (Feb. 12, 2021), https://perma.cc/TY9T-UNDM (the "Febru-

ary 12 Press Release");see also Ex. 8, James Whitehorne, Census Bureau Statement on Redistrict-

ing Data Timeline, U.S. Census Bureau (Feb. 12, 2021), https://perma.cc/A2SZ-7L5Q (the




                                                  24
     Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 36 of 72



"Whitehorne Statement,"; and, together with the February 12 Press Release, the "February 12 De-

cision"). The Bureau acknowledged that the change marked a "delay[] [in] the Census Bureau's

original plan to deliver the redistricting data to the states by March 31,2021"—the deadline set by

Congress in 13 U.S.C. § 141(c). Ex. 7, February 12 Press Release. The Bureau also announced:

"Different from previous censuses, the Census Bureau will deliver the data for all states at once,

instead of on a flow basis."Id.

E.     Plaintiffs Seek Relief From This Court.

       On March 10, 2021, Plaintiffs filed this suit in the Middle District of Alabama and re-

quested a three-judge panel pursuant to 28 U.S.C. § 2284(a) and Public Law No. 105-119,

§ 209(b),(d)(1)& (2). See Doc. 1. The complaint alleges that Defendants are (1) violating Plain-

tiffs' rights under 13 U.S.C. § 141(c) and Public Law No. 105-119, § 209 to accurate tabulations

of population for redistricting because differential privacy will cause those tabulations to be inac-

curate;(2) creating a substantial risk that Plaintiffs Representative Aderholt, Mr. Green, and Mr.

Williams will have their votes in local, state, and federal elections diluted;(3) violating the Ad-

ministrative Procedure Act("APN') because the application of differential privacy is not in ac-

cordance with law and contrary to constitutional right,(4) violating the APA because the applica-

tion ofdifferential is arbitrary, capricious, or constitutes an abuse ofdiscretion,(5)violating Plain-

tiffs' rights under 13 U.S.C. § 141(c) by failing to produce the population tabulations by the stat-

utory deadline,(6) violating the APA because Defendants' delay in producing the population tab-

ulations is contrary to law, and (7) violating the APA because Defendants' delay in producing the

population tabulations is arbitrary and capricious. Plaintiffs also claimed entitlement to a writ of

mandamus under 28 U.S.C. § 1361.




                                                 25
     Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 37 of 72



                                        JURISDICTION

       The Court has subject-matterjurisdiction pursuant to 28 U.S.C. §§ 1331,2201(a), and Pub-

lic Law No. 105-119, § 209(b). Jurisdiction is also proper under the judicial review provisions of

APA,5 U.S.C. § 702.

                                      LEGAL STANDARD

       Plaintiffs are entitled to a preliminary injunction if they show:(1) a likelihood of success

on the merits;(2) a likelihood of suffering irreparable harm;(3)that "the threatened injury to the

movant outweighs whatever damage the proposed injunction may cause the opposing part[ies]";

and (4) that the injunction would not be adverse to the public interest. Siegel v. Lepore, 234 F.3d

1163, 1176 (11th Cir. 2000)(en banc). Alternatively, they are entitled to a writ of mandamus if

they have "exhausted all other avenues of relief' and if Defendants owe Plaintiffs "a clear nondis-

cretionary duty." Heckler v. Ringer,466 U.S. 602,616 (1984).

                                          ARGUMENT

       This Court should enter an injunction that(1)enjoins Defendants from applying differential

privacy to the tabulations of population Alabama is entitled to for redistricting, and (2) enjoins

Defendants from delaying the release of the redistricting data beyond the statutory deadline .of

March 31, 2021. In the alternative, the Court should grant a writ of mandamus requiring the Sec-

retary to comply with her statutory obligation to provide the State with redistricting data by March

31, 2021.

I.     Plaintiffs Are Entitled To An Injunction Requiring Defendants To Provide Alabama
       With Timely And Accurate "Tabulations Of Population" Unaffected By The
       Application Of Differential Privacy.

       Plaintiffs satisfy all four factors needed to obtain a preliminary injunction.

       First, Plaintiffs are likely to win on the merits. The application of differential privacy vio-

lates Congress's command in 13 U.S.C. § 141(c) that the Secretary provide States "Nabulations


                                                 26
     Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 38 of 72



ofpopulatioe for redistricting. Rather than provide Alabama tabulations of population for census

blocks, towns, counties and the like, she will provide figures generated by the Bureau's confiden-

tial algorithm. And even ifthose figures could be considered "tabulations of population," the Cen-

sus Act requires accurate tabulations, not population counts with intentionally added error. De-

fendants' use of differential privacy thus violates subsection 141(c) and Plaintiffs' rights to popu-

lation tabulations free from manipulation by unlawful statistical methods that affect districting

decisions. See Pub. L. No. 105-119, § 209(b),(d). This violation will harm the State's sovereign

interest in drawing districts that provide its citizens fair representation and create a substantial risk

that the individual Plaintiffs' votes will.be unconstitutionally diluted.

        Defendants' decision to delay the release ofthe tabulations is likewise unlawful. Congress

set the deadline for the Secretary to provide tabulations of population for redistricting by March

31, 2021. Defendants ignored that directive and instead set their own deadline of September 31,

2021. But the deadline set by Congress is not aspirational. It's the law. Defendants must follow it.

        Second, Plaintiffs will be irreparably harmed unless the Court enters an injunction. The

application of differential privacy to the tabulations ofpopulation will violate Plaintiffs' statutory

and constitutional rights, inhibit the State's right to fairly redistrict, subject the State to the risk of

litigation and liability, and likely cost the State federal funding. The Court will be unable to remedy

these harms if Defendants deliver population tabulations infected by differential privacy. On the

one hand, depending on how differential privacy is applied, the Census Bureau may show that

releasing a second set of accurate tabulations would cause significancy privacy risks because the

two datasets could be compared. In that case, the egg will be impossible to unscramble. On the

other hand, if the actual tabulations could one day be released, the prior publication of the false

tabulations will mean that States will have to scuttle their redistricting plans drawn from the false




                                                   27
     Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 39 of 72



numbers—or face certain litigation for using the second-rate data. Either way,these harms can be

avoided if the Court enters an injunction.

        Third,the benefits ofan injunction far outweigh any harm to Defendants. The Bureau plans

to deliver the apportionment numbers to the President by April 30, but claims that it then needs

five additional months—rather than the three contemplated by statute—to deliver the tabulations

of populations to the States. It also has announced that it will be conducting additional testing for

differential privacy during this extended time and that the privacy loss budget will not be set until

June. This shows that part ofthe Bureau's delay is caused by the application ofdifferential privacy

in place of tested—and effective—methods of disclosure avoidance. Thus, an injunction that re-

quires Defendants to set aside differential privacy and release the population tabulations in a timely

manner will minimize harm to Defendants by working together. Reverting to past disclosure avoid-

ance methods will not be difficult or time-consuming; Defendants have done it before with great

success. These methods will again enable Defendants to meet their statutory obligations to protect

respondents' privacy while also providing States with actual population tabulations—something

the current plan does not do. And because applying other methods of disclosure avoidance will be

quicker than instituting differential privacy, the injunction will also mean that Defendants will be

able to release the population tabulations sooner—more in accord with their statutory obligations.

       Fourth, an injunction serves the public interest. As a result of Defendants' actions, States

will be forced to redistrict using data that purposefully place people in the wrong place; voters will

face a substantial risk that their votes will be diluted; elections will likely be affected; and federal

and state governments risk allocating resources to the wrong places. On top of all that, absent an

injunction, the correct census data may never be known, and the harms will never be remedied.

The public interest strongly favors an injunction.




                                                  28
     Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 40 of 72



        A.        Plaintiffs Are Likely To Prevail on the Merits.

             1.      The Application of Differential Privacy Violates the Census Act, Individual
                     Plaintiffs' Constitutional Rights, and Plaintiffs' Rights Under Public Law No.
                     105-119,§209.

        Defendants' application of differential privacy is unlawful because it violates Congress's

command in 13 U.S.C. § 141(c)for the Secretary to provide Alabama accurate tabulations ofpop-

ulation to the State for redistricting. It also violates the constitutional rights ofthe individual Plain-

tiffs, who face a substantial risk that their votes will be diluted because ofthe erroneous data.

        1. As explained above, Congress created a multiyear process for States desiring specific

redistricting data to work with the Secretary before the decennial census to submit "a plan identi-

fying the geographic areas for which the specific tabulations are desired."Id. Alabama submitted

such a plan, and the Secretary approved it. See Ex. 1, Loftin Declaration at 2. Accordingly, Con-

gress directed that the "Nabulations of population for the areas identifiee in Alabama's plan

"shall be completed by"the Secretary and given to the State "as expeditiously as possible after the

decennial census date ... [but] in any event ... within one year after the decennial census date." 13

U.S.C. § 141(c). Alabama thus has a statutory right to accurate "Nabulations of populatioe for

geographic areas specific enough to allow for redistricting.

        Defendants' refusal to provide this information violates 13 U.S.C. § 141(c) in at least two

ways. First, the numbers Defendants will give Alabama are simply not "Nabulations of popula-

tion.""The plain-language meaning of'tabulation of population' is fairly obvious: one counts the

number of persons satisfying some required condition(s) and enters that number into a table."57


57 JASON,FormalPrivacy Methodsfor the 2020 Census 93(Apr. 2020), https://perma.cc/G8ZM-
YNN6. Indeed, "tabulate has long been understood to mean "[t]o put or arrange in a tabular,
systematic, or condensed form." The Random House College Dictionary 1337(revised ed. 1975);
see also Seymour v. Barabba, 559 F.2d 806, 809(D.C. Cir. 1977) rOur understanding of a 'tab-
ulation' is a computation to ascertain the total of a column of figures, or perhaps counting the



                                                   29
     Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 41 of 72



Yet while Defendants may "count" the number of persons residing in various census blocks

throughout Alabama, they will not enter "that numbee into the tables. Rather, they will enter

alternative numbers generated by the Bureau's confidential algorithm. But Congress did not give

the Bureau authority to report estimates or values that merely bear some relation to sub-state pop-

ulation counts. It required that the actual numbers be reported.

       Indeed, by declining to apply differential privacy to the State-level population counts the

Secretary must report to the President, Defendants appear to recognize that actual population

counts for States equate to the "tabulation oftotal population by States." 13 U.S.C. § 141(b). The

"historical precedent of using the 'actual Enumeration' for purposes of apportionment, while es-

chewing estimates based on sampling or other statistical procedures" forecloses any other inter-

pretation. U.S. House of Representatives, 525 U.S. at 340. It follows that the "Nabulations of

population" referenced in subsection 141(c) must also be the actual population counts. Courts,

after all, should "not lightly assume that Congress silently attaches different meanings to

the same term in the same or related statutes," much less the same section ofthe same statute. Azar

v. Allina Health Servs., 139 S. Ct. 1804, 1812 (2019). Under either subsection 141(b) or 141(c),

actual population counts are required, and close enough isn't good enough.

       Were there any doubt about this point, the canon of constitutional avoidance resolves it.

"Where an otherwise acceptable construction of a statute would raise serious constitutional prob-

lems,the Court will construe the statute to avoid such problems unless such construction is plainly

contrary to the intent of Congress." Edward J. DeBartolo Corp. v. Fla. GulfCoast Bldg. & Const.



names listed in a certain group."). While the most liberal definition of "tabulate may include
counting rather than simply reformatting the data into tables and lists, this remains a far cry from
statistical manipulation deliberately designed to sow error into population numbers. "Tabulate,"
Merriam-Webster's Collegiate Dictionary 1199 (lOth ed. 1993)("2: to count, record, or list sys-
tematically.").


                                                30
    Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 42 of 72



Trades Council, 485 U.S. 568, 575 (1988). Defendants' interpretation of the Census Act raises

serious concerns under the Constitution's Census Clauses. See U.S. Const. Art. I, § 2, cl. 3 &

amend XIV,§ 2. It is "unquestionably doubtful," for instance,"whether the constitutional require-

ment of an 'actual Enumeration,' Art. I, § 2, cl. 3,[would be] satisfieP if Defendants applied

differential privacy to the population numbers it reports under subsection 141(b). Cf. U.S. House

ofRepresentatives, 525 U.S. at 346 (Scalia, J., concurring)(applying constitutional-doubt canon

to conclude that Census Act prohibits use of statistical sampling). Indeed, that may be one reason

Defendants chose not to apply differential privacy to those numbers. See Arizona v. Inter Tribal

Council of Az., Inc., 570 U.S. 1, 17 (2013)(noting that constitutional-doubt canon applies to

agency interpretation of statutes). But subsection 141(c) likewise falls within the Constitution's

ambit: The Enumeration Clause serves the "purposes of apportionment," and that includes intra-

state redistricting. See Dep't ofCommerce, 525 U.S. at 328-34. Thus,ifthe Constitution prohibits

Defendants from reporting false numbers for the apportionment ofrepresentation in the House of

Representatives(which it almost certainly does), it also prohibits Defendants from reporting false

numbers to the States for redistricting. At the very least, the constitutional question is raised, and

that question can be avoided by construing subsection 141(c) in a way that does not put it in po-

tential conflict with the Constitution.

       Notably, pointing to disclosure avoidance methods the Census Bureau has used in the past

does not help Defendants evade these points. Differential privacy differs in kind, not just degree.

JASON, an independent group of scientists and engineers from whom the Census Bureau has

sought third-party review, explains this well. "At the time of the 2010 Census, and with the dis-

closure avoidance procedures adopted at that time, there seemed to be no significant conflict be-

tween the statutory requirements" for Defendants to report accurate "[t]abulations of population"




                                                 31
       Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 43 of 72



under subsection 141(c)and to protect the privacy ofcensus respondents under section 9.58"Swap-

ping, for example, preserves population counts in any geographical area. To the extent that

swapped individuals were matched for other characteristics (e.g., voting age), counts of persons

with matched characteristics would also be preserved."59 In other words, while swapping may

change—slightly—the reporting of certain characteristics, the number of people counted in a cer-

tain area is still reported accurately in the tabulations. That is important because it is those numbers

from which political power is derived and representation is apportioned.

           For the 2020 census, though, Defendants have artificially forced the two statutory provi-

sions into conflict. By choosing to report actual and accurate "counts" only for the total population

of each State, the total housing units at the census-block level, and the number of group quarter

facilities by type at the census-block level, Defendants are refusing to provide Alabama with tab-

ulations of how many ofits residents live where. That may comply with Defendants' privacy ob-

ligations (as did past methods), but it violates Defendants' obligation to report Itjabulations of

population." There is no reason Defendants cannot comply with both.

           Second, even if the numbers Defendants will report constitute Itjabulations of popula-

tion," subsection 141(c) requires accurate, not deliberately inaccurate, numbers to be provided.

Any other reading does violence to Congress's intent, clear from the text of the statute, that Ala-

bama have a right to "specific tabulations of population" for the "geographic areas" identified in

the plan it submitted to the Secretary and which the Secretary approved. Defendants' decision to

apply differential privacy will therefore deprive Alabama "of information which it is entitled to

receive." U.S. House ofRepresentatives v. U.S. Dep't of Com., 11 F. Supp. 2d 76, 85 (D.D.C.




58 JASON,Formal Privacy Methodsfor the 2020 Census,supra, at 93.
59   Id.

                                                  32
     Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 44 of 72




1998)(three-judge court), aff'd, 525 U.S. 316(1999); cf. Fed. Election Comm'n v. Akins,524 U.S.

11, 24-25 (1998)(recognizing "informational injury"). Surely, for instance, Defendants would

agree that assigning every Alabamian to Birmingham would violate Alabama's right under sub-

section 141(c) to tabulations of population for specific geographic areas. While Defendants' final

manipulation ofthe population counts might not be so ambitious, it will be similarly illegal.

       By depriving Alabama of the information it is entitled to receive, Defendants will also

impede the State's sovereign interest in drawing fair districts. This is both a separate harm and

confirmation of the sort ofinformation Congress requires Defendants to provide: population tab-

ulations that can be used for redistricting. See U.S. House ofRepresentatives, 525 U.S. at 332-34

(recognizing that unlawful census methods harm States that"use the population numbers generated

by the federal decennial census for federal congressional redistrictine or"for their state legislative

redistrictine). This means that, for one,the tabulations must at least provide the State the popula-

tion figures it needs to comply with the Constitution's one-person, one-vote requirement. The State

must be able to "draw congressional districts with populations as close to perfect equality as pos-

sible." Evenwel v. Abbott, 136 S. Ct. 1120, 1124 (2016). To do that, the State must know how

many people live where, so the tabulations of populations provided by the Secretary must at least

provide those figures. Until this census, the Bureau has met that obligation. Under normal circum-

stances, "the census count represents the 'best population data available,' [and] is the only basis

for good-faith attempts to achieve population equality." Karcher v. Daggett, 462 U.S. 725, 738

(1983)(quoting Kirkpatrick v. Preisler, 394 U.S. 526,428 (1969)).

       For another, the tabulations must allow Alabama to comply with the Voting Rights Act.

One of the purposes of Section 2 of the Voting Rights Act is to prevent the State from drawing




                                                 33
     Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 45 of 72



districts that "interactO with social and historical conditions to cause an inequality in the opportu-

nities enjoyed by black and white voters to elect their preferred representatives." Thornburg v.

Gingles, 478 U.S. 30, 47(1986). Ordinarily, a compact and large minority population should be

able to!elect its candidate of choice. See id. at 50-51 (explaining that one of the tests for liability

under Section 2 is whether a minority community is "sufficiently large and geographically com-

pact to constitute a majority in a single-member district"). To further its interest in drawing fair

districts, then, Alabama needs both actual population data and accurate racial data.

          Despite these obligations, Defendants plan to provide the State with inaccurate tabula-

tions—false numbers—except for three broad categories:(1) Alabama's total population,(2) the

total housing units at the census block level, and (3)the number of group quarter facilities by type

at the census block level. All other tabulations will be intentionally skewed by differential privacy.

That includes the tabulations that normally show how many people live in a census block and how

many of those people identify as a certain race—the precise data the State needs to draw fair dis-

tricts.

          As detailed above, and as amply demonstrated in the Bryan Expert Report, see Ex. 6, the

demonstration data released by the Census Bureau confirm that differential privacy will cause the

tabulations of population to be inaccurate. Neighborhoods full of single-family homes were re-

ported to house only children. See Ex. 6, Bryan Expert Report at 12-13. Congressional districts

drawn h-om the demonstration data would likely violate one-person, one-vote. Id. at 21. And mi-

nority populations were misreported to such an extent that voters' rights under Section 2 of the

VRA would likely be violated ifthe Legislature relied on the demonstration data to draw legislative

districts. Id. at 22-34.




                                                 34
     Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 46 of 72



       True,the Bureau has stated that it intends to set a less conservative privacy loss budget for

the final tabulations of population than it did for the demonstration products. That should mean

that the final tabulations will have less egregious falsities than the demonstration data have had.6°

But by definition, any application of differential privacy will produce erroneous numbers. That's

the entire point. It's just that, according to the Census Bureau, the resulting numbers will be less

skewed than they are in the demonstration data—though, of course, there will be no way for any-

One outside the Census Bureau to ever confirm that. This violates the Census Act's guarantee that

Alabama receive accurate tabulations of population and harms the State's sovereign interest in

drawing fair districts based on those tabulations.

       2. For similar reasons, the individual Plaintiffs face a "substantial risk" that their constitu-

tional rights will be violated by Defendants' application of differential privacy. See Susan B. An-

thony List v. Driehaus, 573 U.S. 149, 158 (2014). The equal protection component of the Fifth

Amendment's due process clause protects the fundamental right to vote. See Buckley v. Valeo,424

U.S. 1, 93 (1976)("Equal protection analysis in the Fifth Amendment area is the same as that

under the Fourteenth Amendment."). Absent extraordinary justification, one person's vote in a

congressional election must be worth as much as another's; and Congressional districts must "be

apportioned to achieve population equality `aiš nearly as practicable.'" Karcher, 462 U.S. at 730

(quoting Wesberry v. Sanders, 376 U.S. 1, 7-8 (1964)). The "as nearly as practicable standard"

requires a"good-faith effort to achieve precise mathematical equality."Id. In practice,this requires

States to draw congressional districts to mathematic precision of +/- one person. While State leg-

islative districts need not meet the "as nearly as practicable standard," they must be drawn to be




6° See U.S. Census Bureau, 2020 Disclosure Avoidance System Updates (Feb. 23, 2021),
https://perma.cc/D6VJ-N5Z3.


                                                 35
     Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 47 of 72




within a total population variation of +/- 5% to be presumptively constitutional. See, e.g., Brown

v. Thomson,462 U.S. 835, 842(1983).

       The Census Bureau's decision to apply differential privacy—and thus supply false redis-

tricting data to Alabama—creates a substantial risk that Plaintiffs Representative Aderholt, Mr.

Green, and Mr. Williams will have their votes in local, state, and federal elections diluted. All

three individual Plaintiffs vote regularly, and all three of them of them live in districts that could

be affected by differential privacy. See Ex. 9, Declaration of Camaran Williams; Ex. 10, Declara-

tion of William Green; Ex. 11, Declaration of Rep. Robert Aderholt. Defendants are not using a

good-faith effort to provide as precise data as possible, and, as a result, Alabama, along with its

subordinate governmental units, will be forced to redistrict and reapportion numerous representa-

tive districts, including congressional districts, with intentionally flawed data. Defendants are re-

sponsible for this vote dilution, which violates Plaintiffs' constitutional right to equal protection.

       3. The reason the tabulations of population will be skewed is because ofthe application of

an unlawful statistical method. In Public Law No. 105-119, § 209(a)(7), Congress recognized that

"the use of ... statistical adjustment in conjunction with an actual enumeration to carry out the

census with respect to any segment of the population poses the risk of an inaccurate, invalid, and

unconstitutional census." And as a plurality ofthe Supreme Court has explained, while an "actual

Enumeration""may not be the most accurate way of determining population ... it may be the most

accurate way of determining population with minimal possibility of partisan manipulation." U.S.

House ofRepresentatives,525 U.S. at 348-49(Scalia, J., concurring in part)."To give Congress"—

or Defendants—the "power ... to select among various estimation techniques having credible (or

even incredible) 'expert' support is to give the party controlling Congress the power to distort

representation in its own favor." Id. At the very least, basing census figues on actual numbers




                                                  36
    Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 48 of 72



helps to prevent the appearance ofimproper manipulation. Cf. Utah v. Evans, 536 U.S. 452,471-

72(2002)(noting that imputation is allowed because—among other reasons—it is not"susceptible

to manipulatioe and "manipulation would seem difficult to arrange).

       As a result, while 13 U.S.C. § 141(c) created a statutory right for each State to receive

accurate "Nabulations ofpopulation," Congress extended that informational right to "[a]ny person

aggrieved by the use of any statistical method in violation ofthe Constitution or any provision of

law ... in connection with the ... decennial census[] to determine the population for purposes of

... redistricting Members in Congress." Pub. L. No. 105-119, § 209(b). By applying differential

privacy to skew the tabulations of population, Defendants violate Plaintiffs' rights under Section

209.

       Under Section 209, an "aggrieved person" "includes—(1) any resident of a State whose

congressional representation or district could be changed as a result of the use of a statistical

method challenged in the civil action;(2)any Representative or Senator in Congress; and(3)either

House of Congress." Pub. L. No. 105-119, § 209(d). Plaintiffs are such "aggrieved person[s]."

Congressman Aderholt is a "Representative ... in Congress." See Ex. 11, Aderholt Declaration at

2. Representative Aderholt, Mr. Green, and Mr. Williams are "resident[s] of' Alabama "whose

representation or district could be changed as a result of the use of a statistical method." See id.;

Ex. 10, Green Declaration at 1-2; Ex. 9, Williams Declaration at 2-3. And because Congress cre-

ated the guarantee of accurate "fflabulations of populatioe for States to use in their redistricting

process,see 13 U.S.C. § 141(c), Alabama is an "aggrieved person," too. See Pub. L. No. 105-119

§ 209(a)(8)(noting that Congress created § 209(b)'s cause of action because "it would be imprac-

ticablefor the States to obtain ... meaningful relief after such enumeration has been conducted"

(emphasis added)); cf. Georgia v. Evans, 316 U.S. 159, 162(1942) C`Nothing in the [Sherman]




                                                37
         Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 49 of 72



    Act, its history, or its policy, could justify so restrictive a construction of the word 'person' ... as

    to exclude a State where "[s]uch a construction would deny all redress to a State ... merely be-
,
    cause it is a State); United States v. Schmidt,675 F.3d 1164, 1169-70(8th Cir. 2012)(finding that

    State agencies were "persons" under the Mandatory Victims Restitution Act); see also Antonin

    Scalia & Bryan A. Gamer, Reading Law: The Interpretation ofLegal Texts 132-33 (2012)(col-

    lecting cases for proposition that "[Ole verb to include introduces examples, not an exhaustive

    list").

              Differential privacy is also an unlawful "statistical method." "[T]he term 'statistical

    method' means an activity related to the design, planning, testing, or implementation ofthe use of

    representative sampling, or any other statistical procedure, including statistical adjustment, to add

    or subtract counts to or from the enumeration of the population as a result of statistical interfer-

    ence." Pub. L. No. 105-119,§ 209(h)(1). It is clear that differential privacy falls into this category.

    As Professor Michael Barber explained: "At its core, the process of ensuring privacy is a combi-

    nation ofsampling and constrained optimization. Privacy is introduced into the data by introducing

    random error through sampling from statistical distributions with parameters set to a desired level

    of variance (privacy) .... Differential privacy is thus an application of statistical processes and

    methods to adjust the original counts ofthe Census to protect the privacy ofindividualn records."

    Ex. 5, Barber Expert Report at 17.

              It follows that because differential privacy is a "statistical methor used in violation of 13

    U.S.C. § 141(c), and because Plaintiffs are "aggriever by that use, Defendants have violated

    Plaintiffs' rights under Public Law No. 105-119, § 209(b).




                                                       38
     Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 50 of 72



             2.     The Application ofDifferential Privacy Violates the Administrative Procedure
                    Act.

          The APA requires the Court to "hold unlawful and set aside agency action[s]" that are

"arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law," that are

"in excess of statutory jurisdiction, authority, or limitations, or short of statutory right," and that

are "contrary to constitution right." 5 U.S.C. § 706(2)(A),(B),(C). Defendants' decision to use

differential privacy to manipulate the tabulations of population used for redistricting are all those

things.

          1. To be reviewable under the APA,the challenged decision must constitute "final agency

action."Id. § 704. The Supreme Court has created a two-part test to determine whether this is case.

"First, the action must mark the consummation ofthe agency's decisionmaking process—it must

not be of a merely tentative or interlocutory nature. And second, the action must be one by which

rights or obligations have been determined, or 'from which legal consequences will flow." U.S.

Army Corps ofEng'rs v. Hawkes Co., 136 S. Ct. 1807, 1813(2016)(quoting Bennett v. Spear,520

U.S. 154, 177-78 (1997)). "The core question is whether the agency has completed its deci-

sionmaking process, and whether the result of that process is one that will directly affect the par-

ties." Franklin v. Massachusetts, 505 U.S. 788, 797(1992).

          Both conditions are met here. First, the Census Bureau has completed its decisionmaking

process with regard to whether to apply differential privacy to the 2020 decennial census. The

Bureau announced that decision in September 2017, and it was added to the 2020 Census Opera-

tional Plan in December 2018. See Ex. 4, U.S. Census Bureau,2020 Census Operational Plan: A

New Design for the 21st Century—Version 4.0 135, 139-40 (Dec. 2018). That Plan states: "The

disclosure avoidance methodology that will be implemented for the 2020 Census is known as dif-

ferential privacy.Differential privacy is the scientific term for a method that adds "statistical noise"



                                                  39
     Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 51 of 72



to data tables we publish in a way that protects each respondent's identity." Id. at 139 (emphasis

added). The Plan also notes: "[The Census Bureau is implementing the new differential privacy

method. This new methodology will be tested and implemented with the 2018 End-to-End Census

Test." Id. at 140 (emphasis added). These statements demonstrate that the decision to use differ-

ential privacy has been made—done, final. It is not "merely tentative or interlocutory in nature."

Bennett,520 U.S. at 178. To be sure, the Bureau has yet to set the privacy loss budget it will use—

that decision is still in the works. But the privacy loss budget—the epsilon—is immaterial. Plain-

tiffs claim that the application of differential privacy itself—no matter the epsilon—is unlawful.

That decision is ripe for review.

        Second,it is certain that "legal consequences will flow"from the Census Bureau's decision

to use differential privacy. The decision will cause the Secretary to breach her duty under subsec-

tion 141(c) to provide Alabama with accurate tabulations of population for redistricting. It will

harm Plaintiffs' rights under Public Law No. 105-119,§ 209(b). And it will force Alabama to draw

congressional and legislative districts without accurate data, thus creating a substantial risk that

voters like individual Plaintiffs will have their constitutional rights abridged.

       The Census Bureau's decision to adopt differential privacy is contrary to law, contrary to

constitutional right, and in excess ofstatutory authority. See 5 U.S.C. § (2)(A),(B),(C). It must be

set aside. For the reasons already discussed,the application ofdifferential privacy to the population

tabulations given to the States is "inconsistent with the statutory mandate of 13 U.S.C. § 141(c)

and would "frustrate the policy that Congress sought to implement." Fed. Election Comm'n v.

Democratic Senatorial Campaign Comm.,454 U.S. 27, 32(1981). It would also create a substan-

tial risk that individual Plaintiffs will have their equal protection rights violated. Accordingly, De-

fendants' decision violates the APA.




                                                 40
    Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 52 of 72



       3. The decision violates the APA for another reason: It is arbitrary, capricious, or an abuse

of discretion. 5 U.S.C. § 706(2)(A). Agency action is arbitrary and capricious if the agency "has

relied on factors which Congress has not intended it to consider, entirely failed to consider an

important aspect of the problem, offered an explanation for its decision that runs counter to the

evidence before the agency, or is so implausible that it could not be ascribed to a difference in

view or the product of agency expertise." Motor Vehicle Mfrs. Ass'n v. State Farm Mut. Auto. Ins.

Co., 463 U.S. 29,43(1983).

       Here, the Bureau failed to consider and respond to the impact that its decision to adopt

differential privacy will have on the States, including Alabama, which rely on the Bureau's provi-

sion of accurate tabulations of population for redistricting and other purposes. But when agencies

are not writing on a blank slate—which, given States' long reliance on accurate redistricting data,

the Bureau was not—they must "assess whether there were reliance interests, determine whether

they were significant, and weigh any such interests against competing policy concerns." Dep't of

Homeland Sec. v. Regents ofthe Univ. of Cal., 140 S. Ct. 1891, 1915 (2020)(citation omitted).

Yet the Bureau did not do this. True, the Bureau sought general feedback "to understand how the

public uses decennial census data producte as it considered whether to "reduce the amount of

detailed date that is released. See 83 Fed. Reg. at 34,111 (emphasis added). But the Bureau spe-

cifically explained that it was "not seeking feedback on apportionment counts and redistricting

data products."Id.(emphasis added). The Bureau drastically changed the nature ofthe redistricting

products without soliciting input from the users ofthose products—the States.

       Not only that, but the Bureau's explanation for why differential privacy is needed runs

counter to the evidence and the Secretary's statutory mandates. For instance, the Bureau claims




                                               41
     Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 53 of 72



that the confidentiality requirements of 13 U.S.C. § 9 dictate the use of differential privacy.6I But

the Bureau has not shown that traditional disclosure avoidance methods like data swapping are

insufficient to meet that need. In reality, those methods have worked extremely well. See Ex. 6,

Bryan Expert Report at 41 (noting that "w[hile the threat of a confidentiality breach is always

present, the Census Bureau has not reported any such breaches from prior census data releases").

And importantly, the other methods of disclosure avoidance allow the Secretary to meet her stat-

utory mandate under subsection 141(c)to deliver accurate tabulations ofpopulation to the States—

which differential privacy will prevent her from doing.

          Even assuming that swapping and past disclosure avoidance methods present some level

of privacy risk, the Bureau has not explained how the privacy risk under differential privacy will

compare. In other words, the Bureau has not shown that differential privacy works better than the

disclosure avoidance methods that were used in 2010. But such a determination is needed for the

Bureau to make a rational decision about its adoption. And regardless, even ifthe Bureau did show

that differential privacy works better than traditional disclosure avoidance methods, differential

privacy cannot eliminate all risks to privacy without making the data completely worthless. Which

means that differential privacy and past practices are, at most, simply in different places on the

same sliding scale under 13 U.S.C. § 9. Yet the Bureau has also not explained why § 9 would be

violated if it chooses the privacy risk associated with past disclosure avoidance methods but will

not be violated ifit adopts differential privacy. That,too, demonstrates an arbitrary decisionmaking

process. What is clear, though, is that past methods do not violate the Secretary's obligations to

report accurate tabulations ofpopulation under subsection 141(c), whereas differential privacy will

result in such a violation.



61 See   Abowd, The US. Census Bureau Adopts Differential Privacy,supra, at 9.


                                                42
    Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 54 of 72



       Moreover, while the Census Bureau adopted differential privacy because of concerns

caused by big data, nothing that the Census Bureau publishes by itselfcan even theoretically lead

to the disclosure of confidential information if the Bureau applied the disclosure avoidance meth-

ods it has used in the past. Confidentiality is only implicated—in theory—when a recipient of

census data uses the information published by the Bureau together with other datasets. See Ruggles

et al., supra, at 405 ("Reconstructing microdata from tabular data does not by itself allow identi-

fication of respondents; to determine who the individuals actually are, one would then have to

match their characteristics to an external identified database (including, for example, names or

Social Security numbers)in a conventional re-identification attack.");see also Ex. 5, Bryan Expert

Report at 59 (explaining that reidentification can occur "when public data are linked to other ex-

ternal data sources"(citation omitted)). Even then, no person outside the Census Bureau attempt-

ing to reconstruct the Census Bureau's dataset can know ifshe was successful unless she has access

to the confidential Hundred-percent Detail File—which no one outside the Bureau does. In any

event, if the Census Bureau is concerned about publishing too much information that can be

"linker to other datasets, it could simply publish less information. Reducing the cross tabulations

of data tables or reducing the breakdowns of data tables into fewer cells would both serve this

purpose. Reducing the amount of information released in other census datasets would, too. The

Bureau has not explained why it chose a method that would harm the States,the people, and violate

Congress's command when many other options are available to it that do no such harms.

       In sum, when adopting differential privacy the Bureau did not consider Plaintiffs' reliance

interests, misinterpreted the confidentiality requirements of§ 9,failed to explain why past methods

ofdisclosure avoidance are inadequate, and adopted a new statistical method for protecting privacy

that would ensure that the Secretary would violate her obligations under subsection 141(c). That




                                               43
     Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 55 of 72



decision was arbitrary and capricious, constitutes an abuse of discretion, and therefore violates the

APA.

           3.      The Februag 12 Decision Violates the Census Act.

       Turning now to the Census Bureau's decision to delay releasing the tabulations ofpopula-

tion beyond the March 31 deadline, that decision was also unlawful under the Census Act. The

violation is simple and clean cut.

       First, subsection 141(c) imposes a mandatory deadline on the Secretary to deliver the re-

districting tabulations of population to the States by March 31. It states:

               Tabulations of population for the areas identified in any [State] plan ap-
       proved by the Secretary shall be completed by him as expeditiously as possible
       after the decennial census date and»reported to the Governor of the State involved
       and to the officers or public bodies having responsibility for legislative apportion-
       ment or districting ofsuch State, except that such tabulations ofpopulation of each
       State requesting a tabulation plan, and basic tabulations ofpopulation of each other
       State, shall, in any event, be completed, reported, and transmitted to each respec-
       tive State within one year afier the decennial census date.

13 U.S.C. § 141(c)(emphasis added). The Act defines "decennial census date as April 1 of the

year in which the decennial census takes place. Id. § 141(a). The one-year window from April 1

closes March 31 of the following year. For the 2020 decennial census, then, the Secretary "shall"

transmit the tabulations of populations for redistricting by March 31, 2021.

       Second,on February 12,2021,the Census Bureau announced that "it will deliver the Public

Law 94-171 redistricting data to all states by Sept. 30, 2021"—not by March 31. Ex. 7, February

12 Press Release at 1.

       Ergo, the Secretary will violate subsection 141(c).

       The deadline set by Congress is mandatory. According to the statute, the Secretary "shall,

in any event" report the tabulations of population to the States by March 31. 13 U.S.C. § 141(c).

Congress uses the word "'shall' to impose discretionless obligations." Lopez v. Davis, 531 U.S.



                                                 44
     Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 56 of 72



230, 241 (2001). Indeed, "[t]he first sign that the statute imposed an obligation is its mandatory

language: shall."Unlike the word "may," which implies discretion, the word "shalr usually con-

notes a requirement.'" Maine Cmty. Health Options v. United States, 140 S. Ct. 1308, 1320,(2020)

(quoting Kingdomware Technologies, Inc. v. United States, 136 S. Ct. 1969, 1977(2016)).

        Congress did not lift the requirement. The Bureau recognized the mandatory nature ofthe

deadline and asked for an extension, but Congress did not provide one. See Ross v. Nat'l Urban

League, 141 S. Ct. 18, 19(2020)(Sotomayor, J., dissenting from grant of stay). And interestingly,

the extension the Bureau asked for was to deliver redistricting data "to the states no later than July

31, 2021." See U.S. Census Bureau, U.S. Department of Commerce Secretary Wilbur Ross and

U.S. Census Bureau Director Steven Dillingham Statement on 2020 Census Operational Adjust-

ments Due to COVID-19(Apr. 13, 2020), https://perrna.cc/C2RG-UXBX. When Congress failed

to act on that request,the Bureau purported to grant the extension itself—plus an extra two months.

        There is no opt-out provision. While the Bureau claims generally that"COVID-19 delayed

census operations significantly," Ex. 8, Whitehorne Statement, the reason for violating the statute

is legally irrelevant. Congress required the Secretary to complete, report, and transmit the State-

redistricting numbers within one year "in any event." 13 U.S.C. § 141(c)(emphasis added). There

is no reason to think Congress did not mean what it wrote, or that it was unaware that there could

be difficulties down the line. See, e.g., Conn. Nat'l Bank v. Germain,503 U.S. 249,253-54(1992)

("We have stated time and again that courts must presume that a legislature says in a statute what

it means and means in a statute what it says there."). COVID-19 cannot excuse the Bureau's failure

to comply with the plain text ofthe Act.




                                                 45
    Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 57 of 72



            4.     The February 12 Decision Violates the Administrative Procedure Act.

       The February 12 Decision also violates the APA because it is "not in accordance with law"

and is "in excess of statutory jurisdiction, authority, or limitations, or short of statutory right." 5

U.S.C. § 706(2)(A),(B). It is also arbitrary and capricious. Id. § 706(2)(A).

       The February 12 Decision constitutes final agency action. The question before the Bureau

was whether to comply with the statutory deadline of March 31. The Bureau's determined that it

would not. By its own terms, the Decision memorializes a "final[] ... schedule for the redistricting

data," by which the Bureau "will deliver the redistricting data to all states by Sept. 30, 2021." Ex.

8, Whitehorne Statement. There is nothing left for the Bureau to decide as to whether it will meet

the March 31 deadline. The decision "mark[ing] the consummation ofthe agency's decisionmak-

ing progress" is that the Bureau will ignore Congress's command.Hawkes Co., 136 S. Ct. at 1813

(quoting Bennett, 520 U.S. at 177-78).

       The "legal consequences" of that decision "will flow" directly to Alabama. Id. (quoting

Bennett, 520 U.S. at 178). The decision guarantees that the Secretary will violate the State's right

under subsection 141(c)to receive the redistricting data it is entitled to by March 31. That, in turn,

will affect the State's redistricting plan and cause all sorts of problems for the 2022 electionacy-

cle—as explained below when discussing the irreparable harm Plaintiffs will suffer absent an in-

junction.

       For the same reasons the February 12 Decision violates the Census Act,it also violates the

APA. The Decision is "not in accordance with law" and is "in excess of statutory jurisdiction,

authority, or limitations, or short ofstatutory right," 5 U.S.C. § 706(2)(A),(C), because it violates

the March 31,2021 deadline set by Congress. The Secretary may not unilaterally amend—let alone

defy—federal law. See U.S. Const., art. I, § 7; Merck Sharp & Dohme Corp. v. Albrecht, 139 S.

Ct. 1668, 1679(2019)C[F]or an agency literally has no power to act, let alone pre-empt the validly


                                                 46
     Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 58 of 72



enacted legislation ofa sovereign State, unless and until Congress confers power upon it."(quoting

New York v. FERC,535 U. S. 1, 18 (2002)).

        The February 12 Decision is arbitrary and capricious as well. The Bureau knows that States

rely on accurate,timely census data for redistricting. See Ex.8, Whitehorne Statement(recognizing

that "[s]ome states have statutory or even state constitutional deadlines and processes that they

will have to address due to this delay"). So the Bureau could have considered those reliance inter-

ested and attempted to deliver apportionment and redistricting numbers to different States "on a

flow basis"—as it has in the past—prioritizing the States whose laws rely on timely receipt of

census data. Instead, the Bureau adopted an all-at-once approach without explaining why it was

departing from past practice.Id. This evinces a disregard ofthe significant reliance interests States

have in the timely production ofredistricting data, as well as a lack ofa well-thought-out response

to the problems created bY the Bureau's own delay. See Dep't ofHomeland Sec., 140 S. Ct. at

1915.

        Not only that, but the Bureau "offered an explanation for its decision that runs counter to

the evidence before the agency, or is so implausible that it could not be ascribed to a difference in

view or the product of agency expertise." Motor Vehicles Mfrs. Ass'n, 463 U.S. at 43. Of course,

it is understandable that the COVID-19 pandemic caused some of the delay experienced by the

Census Bureau this past year. But it does not explain why the Bureau has given itself until the end

of September to report the tabulations of population to the States.




                                                47
     Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 59 of 72



       The Bureau initially set July 31, 2020, as its deadline for concluding the counting portion

of the 2020 census (including its non-response follow up operations); and then, due to the pan-

demic,pushed the deadline back to September 30,2020.62 With both deadlines,the Bureau planned

to report apportionment data by December 31, 2020. The Bureau concluded its count on October

15, 2020, two-and-a-half months past its original deadline and 15 days past its adjusted deadline.

See 2020 Census Response Rate Update: 99.98% Complete Nationwide, U.S. CENSUS BUREAU

(Oct. 19, 2020), https://perma.cc/MFE3-8PDP. The two-and-a-half month delay past the original

July 31 deadline cannot possibly justify a four-month extension for apportionment numbers and a

six-month extension for redistricting numbers.

       Indeed, the Bureau's unprecedented and unexplained delay is all the less justifiable con-

sidering the 2020 census's remarkable success and improvement over its 2010 predecessor. In the

Bureau's words: "In all states, the District of Columbia and the Commonwealth of Puerto Rico,

more than 99% of all addresses have been accounted for, and in all but one state that number tops

99.9%....[W]e had not expected to exceed the 2010 self-response rate. ... The Census Bureau was

able to meet and overcome many challenges because of our innovative design and use of new

technology."63

       Furthermore, the Census Bureau recently stated it would finalize the Decennial Response

File 2("DRF2") numbers over the last weekend of February. See Joint Case Management State-

ment, Nat'l Urban League v. Coggins, No. 5:20-CV-05799-LHK(N.D. Cal. Feb. 24, 2021), ECF



62 Albert E. Fontenot, 2020 Census Update, Presentation to the    Census Scientific Advisory Com-
mittee March 18, 2021 at 2, https://perma.cc/A4UM-FHCU.
63 See U.S. Census Bureau, 2020 Census Response Rate Update: 99.98% Complete Nationwide
(Oct. 19, 2020), https://perma.cc/MFE3-8PDP. see also U.S. Census Bureau, Adapting Field Op-
erations To Meet Unprecedented Challenges(Mar. 1, 2021), https://perma.cc/AU4S-9GXC("As
a result ofall these extraordinary efforts, we were able to account for over 99.9% ofU.S. addresses
in the 2020 Census.").


                                                 48
     Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 60 of 72



No. 469, at 3. This means that the Census Bureau has only the Census Unedited File("CUF")to

complete before reviewing and delivering the final apportionment numbers to the President.64 That

process typically takes about a month.65 And the final counting prior to presentment generally runs

on an even shorter timeline.66 Thus, waiting almost seven additional months for redistricting num-

bers implies unusually long CUF and final-review processes, which the Bureau has failed to ex-

plain.

         In the same vein, the Census Act codifies the expectation that the Bureau can (and will)

produce redistricting data from apportionment data within a three-montli timeframe. See 13 U.S.C.

§§ 141(b) (setting nine-month deadline from census date for "tabulation of total populatioC);

141(c)(setting one-year deadline from census date to "complete[], report[], and transmitn" tabu-

lations ofpopulation for redistricting "to each respective State). Yet the Bureau granted itselffive

months with which to produce redistricting data following the long-delayed delivery ofthe appor-

tionment data. See Ex. 7, February 12 Press Release (stating that the state-population count will

be delivered by April 30 and the redistricting data will be delivered by September 30). And again,

the Bureau failed to explain this glaring discrepancy.

         It appears that one explanation is the Bureau's difficulty in implementing differential pri-

vacy. Given the existing timelines for implementing differential privacy—the next set of demon-

stration data will be released by April 30,2021, and the privacy loss budget is to be set this June—

it is likely that the application of differential privacy is contributing to the delay.67 But the Bureau



64 See U.S. Census Bureau, Census Data Processing 101 (Feb. 11, 2020), https://perma.cc/E8JK-
4S9V.
65 See Letter from JASON to U.S. Census Bureau at 5, fig. 1 (Feb. 8, 2021),
https://perma.cc/D3RF-TEBA.
66 Id.

67 See U.S. Census Bureau, 2020 Disclosure Avoidance System Updates (Feb. 23, 2021),
https://perma.cc/D6VJ-N5Z3.


                                                  49
     Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 61 of 72



may not justify its unlawful delay by citing difficulties with differential privacy. For starters, the

Bureau decided to implement differential privacy on its own accord. The Bureau may not, there-

fore, point to delays resulting from its own initiatives as a legal justification for deliberately ignor-

ing a statutory deadline. Then there's the problem that differential privacy is illegal when applied

for redistricting purposes, thus doubly dooming its validity as an excuse for the Bureau's delay in

producing redistricting data. The Bureau's unexplained, unreasoned, and unlawful decision to de-

lay the release of the tabulations of population until September 30 is arbitrary and capricious and

should be set aside.

        B.        Without an Injunction, Plaintiffs Will Be Irreparably Harmed.

        In addition to being unlawful, Defendants' decisions to implement differential privacy and

to delay releasing the tabulations of population will irreparably harm Plaintiffs.

             1.      The Inaccurate Population Tabulations Wilarreparably Harm Plaintiffs.

        Defendants' application of differential privacy will violate Plaintiffs' statutory and consti-

tutional rights, make lawful redistricting difficult, subject the State to the risk of litigation and

liability, and likely cost communities in Alabama federal funding and affect the allocation of State

educational funding. These harms and others will follow swiftly on the heels of the Bureau's re-

lease ofskewed data for at least three reasons.

        First, the State needs to begin redistricting promptly and thus will need to make use ofthe

Bureau's second-rate data upon its release. There won't be time to wait to see how this Court or

the Supreme Court resolves this case.

        Second, if Plaintiffs prevail after the skewed data is released and receive accurate data,

they will face at leat one of two harms. They will either need to redistrict again with the best

available data or face certain litigation over the lines they already drew.




                                                  50
     Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 62 of 72



       And, third, depending on how the Bureau implements differential privacy, there is a risk ,

that once the skewed population tabulations are delivered,the Bureau will be unable to release the

unskewed tabulations without causing serious privacy problems from releasing two datasets that

could be compared with each other. Defendants might then claim that Plaintiffs' harms are no

longer redressable—and they could be right.

       Turning to the harms themselves,the Alabama Legislature has relied on the Census Bureau

for decades to provide accurate information that can be used for redistricting. But under differential

privacy, the Alabama Legislature will not know the actual number of people, or accurate demo-

graphic makeup, in any census geography below the level of the State as a whole. As explained

above, that will make it difficult for the Legislature to draw legislative and congressional districts

with near-equal populations, as the Constitution requires. It will also impede the State's interest in

drawing legislative and congressional districts that protect minority voting rights. The application

of differential privacy, for instance, will obscure whether minority populations are packed into

districts where their voting strength is diluted or spread across districts where they may not be able

to elect the candidate oftheir choice.

       These difficulties make litigation against the State especially likely. See Jeff Zalesin, Be-

yond the Adjustment Wars: Dealing With Uncertainty and Bias in Redistricting Data, 130 Yale

L.J. Forum 186, 187-89(2020)(noting that "the Bureau's adoption of a new system for protecting

respondents' privacy by algorithmically adding error to published date is one reason "the 2020

Census [is] at risk ofbeing the least accurate census in living memory,"and urging courts to "strike

down maps as unconstitutionally malapportiona' even when "the Census Bureau's official data

products in isolation would point to the opposite result"). Liability under the Voting Rights Act is

especially worrisome because the legal and factual tests for a finding of liability turn, in part, on




                                                 51
     Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 63 of 72



past findings of liability. If Alabama is held liable because it was forced by the Census Bureau to

use data tainted by differential privacy, it will be even more likely in future suits to be found liable

under Section 2. Findings of liability under the Voting Rights Act can also potentially subject

Alabama,and its subordinate governmental units,to the "bail-ie provisions ofSection 3(c), which

would subject the relevantjurisdiction to continual judicial monitoring similar to the pre-clearance

provisions of Section 5.

       Then there is the financial harm of Defendants' actions. Alabama communities stand to

lose federal funding if the population tabulations are inaccurate because numerous federal pro-

grams rely upon the population figuresbcollected and reported in the decennial census to distribute

funds to state and local governments. In Fiscal Year 2017, for example, 176 federal programs

relied on local-level census-derived data to distribute federal funding. Roughly a hundred pro-

grams relied on state-level census-derived data. And 39 programs relied on both state and local-

level census-derived data.68 "Forty percent of the[se] programs use[d] census-derived data to de-

termine the geographic areas and households eligible to receive the program's funding."69

        Census-derived eligibility or allocation criteria used by federal programs to distribute fund-

ing include an area's population density(such as rural or urban designation) and its population size

(above or below a specified level); the number ofpersons in rural areas and persons in overcrowded

housing; and the category of the geographic area—whether it is large metro, metro, micro, rural,

or isolated county." And the two primary determinants of how census-guided federal spending is




68 Andrew Reamer, Countingfor Dollars 2020: The Role of the Decennial Census in the Geo-
graphic Distribution ofFederal Funds, Brief 7: Comprehensive Accounting of Census-Guided
Federal Spending: Part A: Nationwide Analysis(FY2017), https://perma.cc/WQT9-DBYQ.
69 Id.

70 Reamer, Brief 7: Comprehensive Accounting of Census-Guided Federal Spending: Part A,su-
pra.


                                                  52
       Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 64 of 72



allocated among States are (1) poverty rate and (2) percentage of the population living in a rural

area.71 Differential privacy will affect the application ofevery one ofthese factors. As Representa-

tive Aderholt attests,"should differential privacy be implemented, a large number of communities

will receive a larger portion of federal funding than intended and the reciprocal number of com-

munities will receive a smaller portion offederal funding than intended." Ex. 11, Aderholt Decla-

ration at 4.. "Differential privacy will therefore make any funding by act of Congress that ties

funding to population at the sub-state level unreliable and suspect." Id.

           In fiscal year 2017, Alabama received approximately $13 billion through 55 federal spend-

ing programs guided by data derived from the 2010 census.72 This included approximately $12

billion in federal financial assistance programs such as Medicaid,student loans, Supplemental Nu-

trition Assistant Program benefits, and Medicare Part B; $171 million in federal tax expenditures

such as the low income housing tax credit and the new markets tax credit; and $250 million in

federal procurement programs.73 Yet these expenditures are likely to go to the wrong place in the

future because "differential privacy is not applied equally across the entire population." See Ex. 5,

Barber Expert Report at 13. Rather, "[p]laces with fewer people (rural locations) and areas with

smaller, distinctive populations (minority communities)are more likely to be impacted since these

are the places where identification is more concerning, and the application of statistical noise is

more likely to have a larger impact on the summary statistics derived from altered data."Id. at 13-

14;see also id. at 14("Infusing noise in the data,in comparison to the current disclosure avoidance

system, will produce inaccurate patterns of demographic change with higher levels of error found




71 See Andrew Reamer, Countingfor Dollars 2020, Brief 7: Comprehensive Accounting of Cen-
sus-Guided Federal Spending: Part B: State Estimates(FY2017), https://perma.cc/8PWU-TM57.
72 Reamer, Countingfor Dollars 2020: Alabama,supra.
73   Id.

                                                  53
    Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 65 of 72



in the calculations for non-Hispanic blacks and Hispanics."(citation omitted)). Thus,"[t]he Cen-

sus Bureau's use ofdifferential privacy will result in an inappropriate distribution offunds because

the population totals used to assign those funds will be purposely inaccurate." Ex. 11, Aderholt

Declaration at 4.

        The differences caused by differential privacy are especially easy to see in the education

context. In Fiscal Year 2016, Alabama received approximately $341 million from four different

federal programs that used census-related data to allocate funding for young children. See Ex. 6

Bryan Expert Report at 14. Yet "on average across the unified school district of Alabama, there

was nearly a 10 percent error in the number of young children ages 0 to 4," and a "mean absolute

percent error for ages 5 to 17 [of] 2.8 percent." Id. at 16. Importantly, however, these averages

affected different school districts differently. For instance:

               [T]he 2010 Census reported that Clarke County School District had 1,295
       children ages 0 to 4, but after [differential privacy] was applied, the number of
       children ages 0 to 4 was decreased to only 885. This is a reduction of410 children,
       or 32 percent.
               According to the National Center for Education Statistics, the average class
       size for public schools in Alabama is about 20 students. The error of410 students
       for Clarke County School Districts amounts to about twenty classrooms. If 410
       unexpected students show up in the Clarke County School Districts, that will lead
       to crowded classrooms. On the other hand,building and staffing 20 classrooms that
       are unneeded because ofinaccurate census data would be problematic. That is why
       getting accurate data on the school-age population is so important.

Id. at 16-17.

        So, too, for school-aged populations. The 2010 census reported that 9,548 children ages 5

to 17 lived in the Madison City School District. After differential privacy was applied,"the figure

was changed to 8,774." Id. at 17."This is a decrease of 776, or 9.0 percent." Id. Based on the

demonstration data, it is clear that "the level oferror introduced [by differential privacy] will result




                                                  54
     Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 66 of 72



in a high level of errors for many unified school districts in Alabama for both the pre-school pop-

ulation (ages 0 to 4) and the school-age population (ages 5 to 17)." Id. These discrepancies will

cause federal dollars to be spent in areas where they are less needed and withheld from the areas

that need them most.

        These examples are easy to find because accurate census numbers affect so much. Yet

while financial harms can usually be remedied (though the other harms suffered by Plaintiffs can-

not), these will not be if the Bureau cannot deliver actual tabulations after it releases the skewed

data without causing significant privacy concerns. In that case,"we will never be able to assess

the relative accuracy ofthe [differential privacy] system used for the 20[20] census by comparing

it to the results of a headcount," U.S. House ofRepresentatives, 525 U.S. at 349 (Scalia, J., con-

curring), for the results of the headcount will never be released. Cf. Pub. L. No. 105-119,

§ 209(a)(8)(recognizing that it is often "impracticable for the States to obtain, and the courts of

the United States to provide, meaningful relief' after the census process is complete). And again,

if it turns out at the end of this litigation that both tabulations can be released, the State will then

be forced to scrap the maps it drew based on the faulty data and begin redistricting again—or face

lawsuits for relying on bad data. Either way, Plaintiffs will be irreparably harmed by the applica-

tion of differential privacy unless this' Court enters an injunction.

           2.       The Delayed Population Tabulations Will Irreparably Harm Plaintffs.

       Defendants' delay in producing the population tabulations will also irreparably harm Plain-

tiffs. When the federal government prevents a State from applying state law, the State suffers an

irreparable harm. See Maryland v. King, 133 S. Ct. 1, 3(2012)(Roberts, C.J., in chambers). The

Census Bureau's February 12 Decision hamstrings Alabama's ability to meet its constitutional

obligations and to run its 2022 statewide elections effectively or in accordance with State law.

Therefore, it irreparably harms the State.


                                                  55
     Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 67 of 72



        As explained above, delivering redistricting data on September 30 will also likely leave

Alabama's Boards ofRegistrars at most only four months for reassigning their respective counties'

registered voters to their correct precincts and districts. But four months will likely not be enough.

The reassignments typically take up to six months because most counties perform the reassignment

process manually. See Ex. 3, Helms Declaration at 2-3. Requiring the Boards of Registrars to

complete the reassignment process on such an abbreviated schedule will result in some or all of

the following: "(1)thousands of dollars in unexpected costs incurred by the Boards of Registrars

to contract with an entity to assist them in the process;(2) a rushed reassignment process, poten-

fially increasing the likelihood of mistaken reassignments; and(3)less time to notify voters about

changes, potentially increasing the likelihood of voter, political party, and candidate confusion."

Id. at 3-4.

        Finally, the Bureau's delay harms candidates like Representative Aderholt by effectively

reducing by at least four months the amount oftime they can spend campaigning and fundraising.

See Ex. 3, Helms Declaration at 4-5; Ex. 11, Aderholt Declaration at 5; Ala. Code § 17-5-7(b)(2).

As Representative Aderholt puts it: "The Census Bureau's delays have a cascading effect on my

bid for reelection. The problem is all the more acute in Alabama's case as, based on estimates,

Alabama may lose a congressional district[,] ... which w[ould] result in a myriad of additional

complications when the new districts are redrawn. However,in any event, the census delays will

result in less time for me to educate voters as to my policy positions, campaign amongst the voters,

and introduce myselfto any new voters." Ex. 11, Aderholt Declaration at 5.

        C.     The Benefits of an Injunction Far Outweigh the Costs.

        The next factor is whether "the threatened injury to the movant outweighs whatever dam-.

age the proposed injunction may cause the opposing part[ies]." Siegel, 234 F.3d 1163 at 1176. It

does.


                                                 56
     Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 68 of 72



       Plaintiffs request an injunction that does two things: enjoin Defendants from applying dif-

ferential privacy to skew the tabulations of population given to the States, and enjoin Defendants

from delaying the release ofthose tabulations beyond the statutory deadline. Because the applica-

tion of differential privacy is likely contributing to the delay, this relief works in tandem to allow

Defendants to meet their twin obligations under subsection 141(c) to provide the States with ac-

curate and timely tabulations of population.

       To be sure, such relief will cause Defendants to change course. But that Defendants will

be forced to stop violating the law is hardly reason to avoid issuing an injunction. And in any

event, the requested reliefis reasonable. The Bureau has other methods of disclosure avoidance at

its disposal. Applying them here will not be overly costly or time-consuming. In fact, it is likely

to be far quicker than implementing differential privacy would be "The Census Bureau has this

methodology 'on the shelf and should have immediate access to sufficient human capital in the

form of staff and contract experience required to use it in a short period of time." Ex. 6, Bryan

Expert Report at 41.

       D.      An Injunction Will Serve the Public Interest.

       Finally, an injunction will serve the public interest. Federal law requires the Secretary to

provide both accurate and timely tabulations of population to the States to use for redistricting.

The Secretary is shirking both responsibilities. The effect of that dereliction is substantial and

widespread. Voters face a substantial risk that their votes will be diluted as States are forced to

rely on false numbers to redistrict; States themselves are deprived oftabulations they are entitled

to; elections will likely be upended; and federal and state governments risk allocating resources to

the wrong places.

       Underlying all those harms is this: Absent an injunction, States—already short on time

because of Defendants' delay—will begin redistricting using the faulty numbers as soon as they


                                                 57
     Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 69 of 72



come out. If Plaintiffs ultimately prevail in this litigation, the actual tabulations may eventually be

released. If they are, States will be forced to throw away the maps they just drew and start again

using the newly available "best population data." Karcher, 462 U.S. at 738 (citation omitted). If

they are not, perhaps because releasing the accurate tabulations along with their skewed versions

will present real privacy risks, then all the States will be left with is the Bureau's word that the

deviations in the final tabulations were not as bad as they were in the demonstration data. There

will be no way to confirm that, ofcourse, and no way to know that the numbers were not improp-

erly manipulated—or will not be improperly manipulated in the future. Cf. U.S. House ofRepre-

sentatives, 525 U.S. at 348-49 (Scalia, J., concurring in part)(warning that the application of un-

lawful statistical methods to census data carries with it the "possibility of partisan manipulatioe

and the "power to distort representatioe). Regardless, then, an injunction should issue to prevent

either form of harm.

       In The Alternative, The Court Should Issue A Writ Of Mandamus.

       If the Court determines that it cannot provide the needed relief through an injunction,,it

should provide partial relief through a writ of mandamus requiring the Secretary to meet the stat-

utory deadline of March 31 to deliver the tabulations ofpopulations for redistricting to the States.

       "The district courts shall have original jurisdiction ofany action in the nature of mandamus

to compel an officer or employee of the United States or any agency thereof to iierform a duty

owed to the plaintiff." 28 U.S.C. § 1361. A court may grant a writ of mandamus to a plaintiff who

has "exhausted all other avenues of relief' for enforcing "a clear nondiscretionary duty" that the

defendant owes to it, Heckler v. Ringer, 466 U.S. 602, 616 (1984), and if issuance of the writ is

"appropriate under the circumstances," Cheney v. U.S. Dist. Ct., 542 U.S. 367, 381 (2004).

       Here, ifthe Court determines the State is not entitled to an injunction, then the State has no

other avenue of relief to keep the Secretary from breaching a clear nondiscretionary duty. The


                                                 58
     Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 70 of 72



Secretary's failure to act in a timely fashion will cause the irreparable harms discussed above, and

issuance of"the writ is appropriate under the circumstances." Cheney,542 U.S. at 381. Therefore,

if the Court determines that the State is unable to obtain injunctive relief, the Court should issue a

writ of mandamus requiring the Secretary to comply with the March 31 deadline imposed by Con-

gress.

                                          CONCLUSION

         The Court should grant injunctive relief or, in the alternative, issue a writ of mandamus.



 Dated: March 11, 2021                                    Respectfully submitted,

 STEVE MARSHALL
 Attorney General ofAlabama
      &'
 /s/                                                     /s/                        eliovdt pro,"F
 Edmund G. LaCour Jr.(ASB-9182-U81L)                     Jas n B. Torchinsky*
 Solicitor General                                       Jonathan P. Lienhard*
                                                         Shawn T. Sheehy*
 A. Barrett Bowdre(ASB-2087-K29V)
                                                         Phillip M. Gordon*
 Deputy Solicitor General
                                                         HOLTZMAN VOGEL JOSEFIAK
 James W.Davis(ASB-4063-158J)
                                                         TORCHINSKY,PLLC
 Winfield J. Sinclair(ASB-1750-S81W)
                                                         15405 John Marshall Hwy
 Brenton M. Smith(ASB-1656-X27Q)
                                                         Haymarket, VA 20169
 Assistant Attorneys General
                                                         (540)341-8808(Phone)
 STATE OF ALABAMA                                        (540)341-8809(Fax)
 OFFICE OF THE ATTORNEY GENERAL                          Jtorchinsky@hvjt.law
 501 Washington Ave.                                     Jlienhard@hvjt.law
 Montgomery, AL 36130                                    Ssheehy@hvjt.law
 Telephone:(334)242-7300                                 Pgordon@hvjt.law
 Fax:(334)353-8400
 Edmund.LaCour@AlabamaAG.gov                              *pro hac vice application to be filed
 Barrett.Bowdre@AlabamaAG.gov
 Jim.Davis@AlabamaAG.gov                                  Counselfor Plain4ffi
 Winfield.Sinclair@AlabamaAG.gov
 Brenton.Smith@AlabamaAG.gov

 Counselfor the State ofAlabama




                                                 59
    Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 71 of 72



                               CERTIFICATE OF SERVICE

       I hereby certify that on March 11, 2021, I hand-filed the foregoing with the Clerk of the

Court. I further certify that I have on this date mailed a copy of the foregoing to the following

parties:

       U.S. Department of Commerce
       1401 Constitution Ave. NW
       Washington, DC 20230

       Secretary Gina M.Raimondo
       Secretary of Commerce
       U.S. Department of Commerce
       1401 Constitution Ave. NW
       Washington, DC 20230

       U.S. Census Bureau
       4600 Silver Hill Road
       Washington, DC 20233

       Ron S. Jarmin
       Acting Director
       U.S. Census Bureau
       4600 Silver Hill Road
       Washington, DC 20233

       Merrick Garland
       Attorney General
       U.S. Department of Justice
       950 Pennsylvania Ave. NW
       Washington, DC 20530-0001

       Sandra J. Stewart
       Acting U.S. Attorney
       United States Attorney's Office for the Middle District of Alabama
       131 Clayton Street
       Montgomery, AL 36104




                                              60
Case 3:21-cv-00211-RAH-KFP Document 3 Filed 03/11/21 Page 72 of 72



 I further certify that I served a copy ofthis motion by e-mail upon:

 Brad P. Rosenberg
 Assistant Branch Director
 United States Department of Justice
 Civil Division, Federal Programs Branch
 Brad.Rosenberg@usdoj.gov

 James DuBois
 Assistant United States Attorney
 Civil Chief
 United States Attorney's Office for the Middle District of Alabama
 james.dubois2@usdoj.gov



                                      Is Edmund G. LaCour Jr.
                                      Counsel for State of Alabama
